Exhibit 10.1

 

$200,000,000

CREDIT AGREEMENT

among

AMERICAN SHALE DEVELOPMENT, INC.,

as Borrower,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

as Lenders,

and

MORGAN STANLEY CAPITAL GROUP INC.,

as Administrative Agent and Arranger

May 21, 2014

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 9.20

   Restatement      83   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

EXHIBITS:

   

Exhibit A

  -   Form of Assignment and Acceptance

Exhibit B

  -   Form of Compliance Certificate

Exhibit C

  -   Form of Guaranty

Exhibit D

  -   Form of Mortgage

Exhibit E

  -   Form of Note

Exhibit F

  -   Form of Notice of Borrowing

Exhibit G

  -   Form of Notice of Continuation

Exhibit H

  -   Form of Pledge and Security Agreement

Exhibit I

  -   Form of Transfer Letters

Exhibit J-1

  -   Form of U.S. Tax Compliance Certificate

Exhibit J-2

  -   Form of U.S. Tax Compliance Certificate

Exhibit J-3

  -   Form of U.S. Tax Compliance Certificate

Exhibit J-4

  -   Form of U.S. Tax Compliance Certificate

Exhibit K

  -   Form of Conveyance of Net Profits Interest

Exhibit L

  -   Form of APOD Certificate

SCHEDULES:

   

Schedule I

  -   Borrower, Administrative Agent, and Lender Information

Schedule II

  -   Commitments; Pro Rata Shares

Schedule 4.01

  -   Equity Interests

Schedule 4.05

  -   Permitted Debt

Schedule 4.07

  -   Litigation

Schedule 4.13(b)

  -   Affiliate Transactions

Schedule 4.16(b)

  -   Hydrocarbon Interests

Schedule 4.16(d)

  -   Mineral Interest Agreements

Schedule 4.18

  -   Hedging Contracts

Schedule 4.19

  -   Gas Imbalances

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of May 21, 2014 (as may be further amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”) is among AMERICAN SHALE DEVELOPMENT, INC., a Delaware corporation
(“Borrower”), the lenders party hereto from time to time (the “Lenders”), and
MORGAN STANLEY CAPITAL GROUP INC., as administrative agent for such Lenders (in
such capacity, “Administrative Agent”).

The parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the terms defined
above shall have the meanings set forth therein and the following terms shall
have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Liens, (c) secures the Secured Obligations, and
(d) is perfected and enforceable.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party
(a) acquires any going business or all or substantially all of the assets of any
firm, corporation, general partnership, limited liability partnership or limited
liability company, or division thereof, whether through the purchase of assets,
merger or otherwise or (b) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

“Administrative Agent” means Administrative Agent as defined in the preamble
hereto in its capacity as agent pursuant to Article VIII, and any successor
agent pursuant to Section 8.06.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to (a) vote
10% or more of the securities having ordinary voting power for the election of
directors (or other Persons performing similar functions) of such Person or
(b) direct or cause the direction of the management and policies of a Person,
whether through ownership of Equity Interests, by contract, or otherwise.

“Affiliate Transactions” has the meaning set forth in Section 6.07.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Agreement (as defined in the preamble hereto), including
all schedules, annexes and exhibits hereto.

“Amortization Amount” means the Repayment Amount divided by six (6).

“Amortization Amount Calculation Date” means each September 15 and March 15,
beginning with March 15, 2014.

“APOD Capital Expenditures” means Capital Expenditures made or to be made by
Borrower on the Eligible Mortgaged Properties, to the extent the same either
(a) have been approved in writing by Required Lenders at the time in question,
or (b) are included in the Approved Plan of Development, as then in effect.

“APOD Certificate” means a certificate in the form of Exhibit L given on or
prior to the Closing Date and, thereafter from time to time by Borrower, with
the consent of the Administrative Agent, to confirm that the document or
documents attached thereto set out the APOD as then in effect.

“Applicable Margin” means, with respect to any Loan, the rate per annum set
forth in the pricing grid based on the PV9/Debt Ratio as set forth in the most
recently delivered Financial Statements. Any increase or decrease in the
Applicable Margin resulting from a change in the PV9/Debt Ratio will become
effective as of the first Business Day immediately following the date the
financial statements are delivered as required by Section 5.06(b); provided,
that the highest Pricing Level (i.e., the Pricing Level that produces the
highest Applicable Margin) shall apply as of the first Business Day after the
date which such financial statements were required to be delivered but were not
delivered, and shall continue to apply to and including the date on which such
financial statements are delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply).

 

Pricing Level

  

PV9/Debt Ratio

  

Applicable Margin

1

   Less than 1.30 to 1.0    900 basis points (bps)

2

  

Greater than or equal to 1.30 to 1.0

but less than to

1.50 to 1.0

   750 bps

3

   Greater than or equal to 1.50    600 bps

“Applicable Premium” has the meaning set forth in Section 2.03(b).

“Applicable Ratio” means:

(a) 1.10 to 1:00, during the period from May 1, 2015 through April 30, 2016;

(b) 1.15 to 1:00, during the period from May 1, 2016 through December 31, 2016;

(c) 1.30 to 1:00, during the period from January 1, 2017 through December 31,
2017; and

(d) 1.45 to 1:00, during the period from January 1, 2018 through the Maturity
Date.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Hedge Counterparty” any Lender Hedge Counterparty and any commercial
bank or other financial institution approved by Administrative Agent; provided,
however, in no event shall any

 

2



--------------------------------------------------------------------------------

natural person or any Subsidiary or any other Affiliate of Borrower qualify as
an Approved Hedge Counterparty.

“Approved Plan of Development” or “APOD” means Borrower’s written annual plan of
development with respect to budgeted capital expenditures (including maximum
annual expenditures) and other development activities that is attached to the
APOD Certificate given on or about the Closing Date and each year thereafter as
provided in Section 5.06(q), as such plan is amended, supplemented or restated
from time to time with the consent of Administrative Agent (given or withheld in
its discretion) as evidenced by one or more additional APOD Certificates;
provided that no such consent shall be required for amendments, modifications or
supplements to the extent, but only to the extent, that any such amendments,
modifications or supplements either (a) are administrative or ministerial in
nature, or (b) would make non-material amendments to the timing for the
completion of any such particular development (other than an amendment extending
the timing of the substantial completion of the APOD).

“ASC 410, 718 and 815” means the Financial Accounting Standards Board (FASB)
Accounting Standards Codification (ASC) Topic 410, Asset Retirement and
Environmental Conditions, Topic 718, Stock Compensation (formerly, FASB
Statement 123R), and Topic 815, Derivatives and Hedging.

“Asset Coverage Ratio” means, on any date of determination, the ratio of
(a) Projected PDP to (b) Total Funded Net Debt.

“Assigned Interests” means the Liens, obligations and other interests
constituting the “Assigned Interests” as defined in the Assignment.

“Assignment” means that certain Assignment of Obligations and Liens dated of
even date herewith among Borrower, Parent, Prima, Prior Agent and Agent.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by Administrative Agent, in
substantially the form of the attached Exhibit A.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any Affiliate of a Lender: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services.

“Banking Services Provider” means any Lender or Affiliate of a Lender that
provides Banking Services to any Loan Party.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower NPI Mortgage” means that certain deed of trust executed by Borrower in
favor of Administrative Agent for the benefit of Payee to secure the NPI
Obligations, in substantially the form of the attached Exhibit D or such other
form as may be reasonably requested by Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders.

“Business Day” means (a) a day of the year other than (i) a Saturday or a Sunday
or (ii) a legal holiday on which banks are required or authorized to close in
Houston, Texas or New York, New York and (b) if the applicable Business Day
relates to any Loans, then in addition to the requirements of clause (a) above,
a day on which dealings are carried on by banks in the London interbank market.

“Capital Expenditures” means exploration and development expenditures and costs
(including expenditures and costs in respect of the purchase or other
acquisition of any fixed or capital asset) that are capital in nature and any
other expenditures that are capitalized on the balance sheet of such Person in
accordance with GAAP.

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee that would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change of Control” means the occurrence of any of the following events: (a) a
Change of Management, (b) Parent ceases to own, directly or indirectly, all of
the Equity Interest in Borrower and each other Loan Party and Specified Party,
or (c) a purchase or acquisition, directly or indirectly, by any “person” or
“group” within the meaning of Sections 13(d)(3) and 14(d)(2) of the Securities
and Exchange Act of 1934 (a “Group”), of “beneficial ownership” (as such term is
defined in Rule 13d-3 of the Securities and Exchange Act of 1934) of the Equity
Interests of Parent which, together with Equity Interests owned beneficially by
any “affiliates” or “associates” of such Group (as such terms are defined in
Rule 12b-2 under the Securities and Exchange Act of 1934 ), shall represent more
than twenty-five percent (25%) of the combined Equity Interests of Parent.

“Change of Control Prepayment” has the meaning set forth in Section 2.03(d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, notwithstanding anything to the contrary (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

“Change of Management” means that either of Stephen P. Lucado or John G. Corp
shall have (i) died, (ii) become incompetent or disabled (i.e., unable, by
reason of disease, illness or injury, to perform his functions as, with respect
to Mr. Corp, an officer, and, as, with respect to Mr. Lucado, a director, with
control of the day-to-day affairs of Borrower) for sixty (60) consecutive days,
or (iii) otherwise ceased to be active in the affairs of Borrower; provided that
a “Change of Management” shall not occur (x) if one of either Mr. Lucado or
Mr. Corp ceases to be involved in the management of the Borrower, for any
reason, and is replaced by a Person approved by Administrative Agent within one
hundred twenty (120) days of the first day such officer ceases to be so involved
(such approval not to be unreasonably withheld or

 

4



--------------------------------------------------------------------------------

delayed) or (y) if both of Mr. Lucado and Mr. Corp cease to be involved in the
management of the Borrower, for any reason, and are replaced by Persons approved
by Administrative Agent within sixty (60) days of the first day both Mr. Lucado
and Mr. Corp cease to be so involved (such approval not to be unreasonably
withheld or delayed).

“Closing Date” means May 21, 2014.

“Closing Date Closing Fee” has the meaning set forth in Section 2.05(b)(i).

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute and all regulations thereunder.

“Collateral” means all “Collateral,” and “Mortgaged Property” (as defined in
each of the Mortgages, and the Security Agreements, as applicable) or similar
terms used in the Security Instruments.

“Commitment” means the Tranche A Commitment, the Tranche B Commitment and the
Tranche C Commitment, collectively, as such amounts may be reduced or terminated
pursuant to Article VII or otherwise under this Agreement.

“Commitment Termination Date” means the earlier of (a) the Maturity Date and
(b) the earlier termination in whole of the Commitments pursuant to Article VII
or otherwise under this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Common Stock” means common stock, $0.001 par value per share, of Parent.

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of Borrower.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means, with respect to any Person and its consolidated
Subsidiaries, for any period, the net income (or loss) for such period after
taxes, as determined in accordance with GAAP, excluding, however,
(a) extraordinary items, including (i) any net non-cash gain or loss during such
period arising from the sale, exchange, retirement or other disposition of
capital assets (such term to include all fixed assets and all securities) other
than in the ordinary course of business and (ii) any write-up or write-down of
assets and (b) the cumulative effect of any change in GAAP.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with Borrower, are treated as a single employer under Section 414 of
the Code.

“Debt” for any Person, means, without duplication:

(a) indebtedness of such Person for borrowed money, including, without
limitation, obligations (contingent or otherwise) under letters of credit and
agreements relating to the issuance of letters of credit or acceptance
financing;

 

5



--------------------------------------------------------------------------------

(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c) obligations of such Person to pay the deferred purchase price of Property or
services (including, without limitation, obligations that are non-recourse to
the credit of such Person but are secured by the assets of such Person, but
excluding trade accounts payable);

(d) obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of Synthetic Leases;

(e) obligations of such Person under any Hedge Transaction;

(f) obligations of such Person owing in respect of redeemable preferred stock or
other preferred equity interest of such Person which constitute debt under GAAP;

(g) any obligations of such Person owing in connection with any volumetric or
production prepayments;

(h) all liabilities of such Person in respect of unfunded vested benefits under
any Plan;

(i) accounts payable, as determined in accordance with GAAP;

(j) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above; and

(k) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) secured by any Lien on or in respect of any Property of
such Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both, unless cured or waived, would become an Event
of Default.

“Default Rate” means a per annum rate equal to two percent (2%) plus the
Applicable Margin determined based on the highest Pricing Level (as set forth in
the definition of Applicable Margin) (i.e., the Pricing Level that produces the
highest Applicable Margin).

“Defaulting Lender” means any Lender that (a) has failed to fund its Pro Rata
Share of any Loan required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such failure has been
cured within three Business Days (or such longer time period accepted by
Borrower and Administrative Agent), (b) has otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured within three Business
Days (or such longer time period accepted by Administrative Agent or such other
Lender, as applicable), (c) has notified Administrative Agent, or has stated
publicly, that it will not comply with any such obligations hereunder, or (d) as
to which a Lender Insolvency Event has occurred

 

6



--------------------------------------------------------------------------------

and is continuing with respect to such Lender. Any determination that a Lender
is a Defaulting Lender will be made by Administrative Agent in its sole
reasonable discretion acting in good faith.

“Deposit Account Control Agreement” means a Deposit Account Control Agreement,
in form and substance reasonably acceptable to Administrative Agent, by and
among Borrower, as Debtor, Administrative Agent, and a banking institution
acceptable to Administrative Agent.

“Disposition” means any sale, lease, transfer, assignment, farm-out, conveyance,
or other disposition of any Property (including any working interest, overriding
royalty interest, production payments, net profits interest, royalty interest,
or mineral fee interest).

“Dollars” and “$” mean lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America.

“EBITDAX” means, with respect to Borrower and its consolidated Subsidiaries, for
any period, without duplication, (a) Consolidated Net Income for such period
plus (b) to the extent deducted in determining Consolidated Net Income, Interest
Expense, exploration expenses, income taxes, depreciation, depletion,
amortization (including, without limitation, amortization of goodwill and
non-cash debt issue costs) and other non-cash items of expense for such period
(including any provision for the reduction in the carrying value of assets
recorded in accordance with GAAP and including non-cash charges resulting from
the requirements of ASC 410, 718 and 815) for such period minus (c) all non-cash
items of income which were included in determining such Consolidated Net Income
(including non-cash income resulting from the requirements of ASC 410, 718 and
815); provided, that, such EBITDAX shall be subject to pro forma adjustments for
Acquisitions and non-ordinary course Dispositions assuming that such
transactions had occurred on the first day of the applicable calculation period
for calculation of the Total Leverage Ratio, which adjustments shall be made in
a manner reasonably acceptable to Administrative Agent.

“Eligible Assignee” means (a) any Lender (other than a Defaulting Lender),
(b) any Subsidiary or Affiliate of a Lender (other than a Defaulting Lender),
(c) any Approved Fund and (d) any commercial bank or other financial institution
approved by Administrative Agent and, if no Default or Event of Default exists,
by Borrower (such approval not to be unreasonably withheld); provided, however,
in no event shall any natural person or any Subsidiary or any other Affiliate of
Borrower qualify as an Eligible Assignee.

“Environment” or “Environmental” shall have the meanings set forth in CERCLA.

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, written demand, regulatory action or
proceeding, order, decree, consent agreement or written notice of potential or
actual responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to
health or safety of employees, in each case where relating to Hazardous
Substances) that seeks to impose liability under any Environmental Law.

“Environmental Law” means all Legal Requirements or common law theories
applicable to a Person arising from, relating to, or in connection with the
Environment, health or safety relating to exposure to Hazardous Substances,
including without limitation CERCLA, relating to (a) pollution, contamination,
natural resource damage, destruction, loss, protection, cleanup, reclamation or
restoration of the air, surface water, groundwater, land surface or subsurface
strata, or other natural resources;

 

7



--------------------------------------------------------------------------------

(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous substances or toxic substances, materials or
wastes; (d) the safety or health of employees relating to exposure to Hazardous
Substances; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous substances, or
toxic substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, or
registration required under any Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person, including any options, warrants or similar rights to purchase
such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

“Eurodollar Base Rate” means (a) in determining Eurodollar Rate the inter-bank
offered rate in effect from time to time for delivery of funds for one (1) month
in amounts approximately equal to the principal amount of the applicable Loans;
provided that, Administrative Agent will base its quotation of the interbank
offered rate upon such market indicators of the inter-bank market on the rate
determined under the following clause (b), and (b) in determining Eurodollar
Rate for all other purposes, the rate per annum (rounded upward to the nearest
whole multiple of 1/100th of 1%) equal to the interest rate per annum set forth
on the Reuters Reference LIBOR1 page as the London Interbank Offered Rate, for
deposits in Dollars at 11:00 a.m. (London, England time) two (2) Business Days
before the first day of the applicable Interest Period and for a period equal to
such Interest Period; provided that, if such quotation is not available for any
reason, then for purposes of this clause (b), Eurodollar Base Rate shall then be
the rate determined by Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Loans being made or continued
by the Lenders and with a term equivalent to such Interest Period would be
offered by Administrative Agent’s London Branch (or other branch or Affiliate of
Administrative Agent, or in the event that Administrative Agent does not have a
London branch, the London branch of a Lender chosen by Administrative Agent) to
major banks in the London or other offshore interbank market for Dollars at
their request at approximately 11:00 a.m. (London, England time) two
(2) Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate” means for any Interest Period with respect to any Loan, a rate
per annum determined by Administrative Agent (which determination shall be
conclusive in the absence of manifest error) pursuant to the following formula:

 

Eurodollar Rate =   Eurodollar Base Rate                                    1.00
– Eurodollar Rate Reserve Percentage

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Loan means the reserve percentage applicable during such Interest Period (or
if more than one such percentage shall be so applicable, the daily average of
such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Federal

 

8



--------------------------------------------------------------------------------

Reserve Board for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental, or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term equal to such Interest
Period.

“Event of Default” has the meaning specified in Section 7.01.

“Excluded Prepayment” means a payment of the Loans that is made solely from
amounts attributable to the following:

(a) proceeds received by Parent from non-Affiliates of Parent in exchange for
Parent’s issuance of its Equity Interests to such non-Affiliates;

(b) proceeds received by a Loan Party from any Disposition of Oil and Gas
Properties otherwise permitted by this Agreement; and

(c) Consolidated Net Income from the sale of Hydrocarbons and Liquid Investments
in the ordinary course of business;

provided that, the aggregate of (a), (b) and (c) in this definition shall in no
event exceed $25,000,000 in the aggregate for all such payments.

“Excluded Swap Obligation” means, with respect to any party to a Loan Document,
any Swap Obligation if, and to the extent that, all or a portion of the guaranty
of such party of, or the grant by such party of a security interest or lien to
secure, or the provision of other support of, such Swap Obligation (or any
guarantee or provision of support thereof) is or becomes illegal under the
Commodity Exchange Act by virtue of such party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time such guaranty, grant of security interest or lien or
provision of support of, such Swap Obligation (or any guarantee or provision of
support thereof) becomes effective. If a Swap Obligation arises under a Master
Agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guaranty, grant of security interest or lien to secure or provision of other
support is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 2.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.11(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Obligations” means the obligations existing under the Existing
Facility that are assigned to Agent pursuant to the Assignment.

 

9



--------------------------------------------------------------------------------

“Existing Facility” means that certain Amended and Restated Credit Agreement
dated as of February 28, 2013 (as amended from time to time prior to the date
hereof and together with any all other documents delivered pursuant thereto)
between Borrower, the lenders from time to time party thereto and Prior Agent,
as agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for any such day for such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Financial Statements” means the financial statements of Borrower and its
consolidated Subsidiaries.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is or will be engaged
in making, purchasing, holding, or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.03.

“General and Administrative Costs” means normal and customary expenses and costs
in any period that are paid in cash and are in accordance with GAAP classified
as general and administrative costs.

“Governmental Authority” means, as to any Person in connection with any subject,
any foreign, national, state or provincial governmental authority, or any
political subdivision of any state thereof, or any agency, department,
commission, board, authority or instrumentality, bureau or court, in each case
having jurisdiction over such Person or such Person’s Property in connection
with such subject.

“Guarantor” means each entity executing a Guaranty, including Parent, Prima, and
each Subsidiary of Borrower.

“Guaranty” means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor.

 

10



--------------------------------------------------------------------------------

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

“Hedge Counterparty” any counterparty to a Hedge Transaction with any Loan
Party.

“Hedge Obligations” all obligations of any Loan Party owing to any Hedge
Counterparty under any Hedge Transaction.

“Hedge Transaction” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, deferred premium
commodity contracts, equity or equity index swaps or options, bond or bond price
or bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”).

“Hydrocarbon Hedge Agreement” means a Hedge Transaction between a Loan Party and
one or more Approved Hedge Counterparties that is intended to reduce or
eliminate the risk of fluctuations in the price of Hydrocarbons; provided that
such Hydrocarbon Hedge Agreements shall not include Hedge Transactions other
than commodity swaps, “costless” collars and combinations of put and call
options.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
existing or hereafter acquired in and to fee mineral interests, term mineral
interests, Leases, subleases, farm-outs, royalties, overriding royalties, net
profit interests, carried interests, production payments and similar mineral
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, coal seam gas, coalbed methane, casinghead gas,
drip gasoline, natural gasoline, condensate, distillate, and all other liquid
and gaseous hydrocarbons produced or to be produced in conjunction therewith
from a well bore and all products, by-products, and other substances derived
therefrom or the processing thereof, and all other minerals and substances
produced in conjunction with such substances, including, but not limited to,
sulfur, geothermal steam, water, carbon dioxide, helium and any and all
minerals, ores or substances of value and the products and proceeds therefrom.

“Incremental Amendments” has the meaning set forth in Section 2.01(c).

“Indemnified Party” has the meaning set forth in Section 9.07(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

11



--------------------------------------------------------------------------------

“Independent Engineer” means Wright & Co. or another independent, third-party
engineering firm selected by Borrower and acceptable to Administrative Agent.

“Initial Reserve Report” means the engineering report prepared for the
Administrative Agent by the Independent Engineer prior to the Closing Date and
covering the consolidated Oil and Gas Properties of the Loan Parties.

“Interest Expense” means, for any Person and its consolidated Subsidiaries, for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, imputed interest under Capital Leases or Synthetic Leases and net
costs under Interest Hedge Agreements, all as determined in conformity with
GAAP.

“Interest Hedge Agreement” means a Hedge Transaction between any Loan Party and
one or more Approved Hedge Counterparties providing for the exchange of nominal
interest obligations between Borrower and such financial institution that
effectively converts interest rates from floating to fixed rates.

“Interest Period” means, for each Loan comprising part of the same Borrowing,
the one month period commencing on the date of such Loan and ending on the last
day of such period and, thereafter, each subsequent one month period commencing
on the last day of the immediately preceding Interest Period and ending on the
last day of the following one month period. The duration of each such Interest
Period shall be one (1) month; provided, however, that:

(a) no Interest Period shall end after the Maturity Date, and in such event, the
Interest Period shall be reformed to equal the length from the date of such
Borrowing until the Maturity Date and Borrower must compensate Lenders for any
breakage or other costs related to the premature termination of such one-month
Interest Period;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month in which it would have ended if there were a numerically
corresponding day in such calendar month.

“IRS” means United States Internal Revenue Service.

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the lessee thereof has or obtains the right to enter upon
lands and explore for, drill, and develop such lands for the production of
Hydrocarbons.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, that is applicable to such Person.

 

12



--------------------------------------------------------------------------------

“Lender Hedge Counterparty” means any Lender or Affiliate of a Lender that is a
counterparty to any Hedge Transaction with Borrower or any Subsidiary; provided
that such counterparty is a Lender or an Affiliate of a Lender or was a Lender
or an Affiliate of a Lender at the time the applicable Hedge Transactions (and
not the Master Agreement between such parties) were entered into; and provided
further that, in either case of (a) or (b), at the time the Master Agreement
between such parties and at the time the applicable Hedge Transactions were
entered into, such Lender’s or such Affiliate’s, as the case may be, debt
securities are rated not less than “BBB” (or the then equivalent) by the rating
service of Standard & Poor’s Ratings Group or of Moody’s Investors Service, Inc.

“Lender Hedge Obligations” all obligations of Borrower or any of its
Subsidiaries owing to any Lender Hedge Counterparty under any Hedge Transaction;
provided that, (a) when any Lender Hedge Counterparty assigns or otherwise
transfers any interest held by it under any Hedge Transaction to any other
Person pursuant to the terms of such agreement, the obligations thereunder shall
constitute Secured Obligations only if such assignee or transferee is also then
a Lender or an Affiliate of a Lender and (b) if a Hedge Counterparty ceases to
be a Lender hereunder or an Affiliate of a Lender hereunder, obligations owing
to such Hedge Counterparty shall be included as Secured Obligations only to the
extent such obligations arise from transactions under such individual Hedge
Transactions (and not the Master Agreement between such parties) entered into
prior to the Closing Date or at the time such Hedge Counterparty was a Lender
hereunder or an Affiliate of a Lender hereunder, without giving effect to any
extension, increases, or modifications thereof which are made after such Hedge
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, but in each case excluding any Excluded Swap Obligations.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided, that a Lender Insolvency Event shall not be
triggered solely as the result of the acquisition or maintenance of an ownership
interest in such Lender or its Parent Company by a governmental authority or an
instrumentality thereof.

“Lenders” means a party hereto that (a) is a lender listed on the signature
pages of this Agreement on the date hereof or (b) is an Eligible Assignee that
became a lender under this Agreement pursuant to Section 2.13 or 9.06.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Lending Party” has the meaning set forth in Section 9.08.

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, Synthetic Lease, Capital Lease, or other title retention agreement).

 

13



--------------------------------------------------------------------------------

“Liquid Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States or any agency thereof
maturing within 180 days from the date of any acquisition thereof;

(b)(i) negotiable or nonnegotiable certificates of deposit, time deposits, or
other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company so long as such
certificate of deposit is pledged to secure Borrower’s or any Subsidiary’s
ordinary course of business bonding requirements, or any other bank or trust
company which has primary capital of not less than $500,000,000, if at the time
of deposit or purchase, such bank debt securities are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc., and (ii) commercial paper issued by
(A) any Lender (or any Affiliate of any Lender) or (B) any other Person if at
the time of purchase such commercial paper is rated not less than “A-1” (or the
then equivalent) by the rating service of Standard & Poor’s Ratings Group or not
less than “P-1” (or the then equivalent) by the rating service of Moody’s
Investors Service, Inc., or upon the discontinuance of both of such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by Borrower with the consent of the Required Lenders;

(c) deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above;

(d) repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital and surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.; and

(e) such other instruments (within the meaning of Article 9 of the UCC) or
investment property as Borrower may request and Administrative Agent may approve
in writing.

“Loan” means any loan or advance by a Lender to Borrower pursuant to Sections
2.01 or 2.02 as part of a Borrowing and refers to a Tranche A Loan, a Tranche B
Loan or a Tranche C Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranties, the Security
Instruments, the NPI Conveyance and each other agreement, instrument, or
document executed by Borrower or any of its Subsidiaries at any time in
connection with this Agreement. For the avoidance of doubt, Loan Documents shall
not include Hedge Transactions or Master Agreements.

“Loan Party” means Borrower or any of its Subsidiaries.

“Make Whole Premium” has the meaning set forth in Section 2.03(c).

“Master Agreement” is defined in the definition of “Hedge Transaction”.

“Material Adverse Change” means a material adverse change in, or material
adverse effect on, (a) the business, operations, financial condition,
properties, assets or liabilities (whether actual or contingent) of the Loan
Parties (including in connection with any termination of or change to any
Material Contract), taken as a whole, since the Closing Date after giving effect
to the Transactions, (b) any Specified Party’s

 

14



--------------------------------------------------------------------------------

or any Loan Party’s ability to perform its obligations under any Loan Document
to which it is a party, (c) the validity or enforceability of any Loan Document
or (d) the rights and remedies of or benefits available to any Secured Party
under any Loan Document.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party (a) evidencing Debt, (b) involving aggregate
consideration payable to or by such Person of $1,500,000 or more in any Fiscal
Year or (c) otherwise material to the business, financial condition, or
operations, performance, properties or assets of such Person (including any
Republic Document).

“Maturity Date” means December 31, 2018.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

“Minimum Amortization Amount” means, on each Payment Date occurring (a) prior to
May 1, 2016, $0.00 and (b) after May 1, 2016, an amount equal to 0.75% of the
aggregate principal amount of Loans outstanding on such date; provided that if
the Asset Coverage Ratio on such date exceeds 1.60 to 1.00, the Minimum
Amortization Amount shall be $0.00.

“Mortgage” means any mortgage or deed of trust executed by any one or more of
Prima, Borrower or its Subsidiaries in favor of Administrative Agent for the
ratable benefit of the Secured Parties, including the Borrower NPI Mortgage, in
substantially the form of the attached Exhibit D or such other form as may be
reasonably requested by Administrative Agent.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means (a) with respect to any Disposition of Oil and Gas
Properties of Borrower or any Subsidiary that have a positive value in the most
recently delivered Reserve Report, all cash and Liquid Investments received by
Borrower or any of its Subsidiaries from such Disposition after payment of, or
provision for, all estimated cash taxes attributable to such Disposition and
payable by Borrower or such Subsidiary, any amounts payable by Borrower or such
Subsidiary as a result of any novation of Hedge Contracts in connection with
such Disposition and other reasonable out of pocket fees and expenses actually
incurred by Borrower or such Subsidiary directly in connection with such
Disposition (including reasonable legal fees, investment banking fees, survey
costs and other customary fees), (b) with respect to any novation, assignment,
unwinding, termination, or amendment of any hedge position or any other Hedging
Contract by Borrower or any Subsidiary, the sum of the cash and Liquid
Investments received by Borrower or any Subsidiary in connection with such
transaction after giving effect to any netting agreements, and (c) with respect
to Parent’s issuance of its Equity Interests to non-Affiliates on or after
May 21, 2015, cash proceeds of such issuance net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually incurred in connection with such issuance or sale and net of taxes paid
or payable as a result of such issuance or sale.

“New Well Projected PV9 Value” means the net present value of the future net
revenues (discounted at nine percent (9%) per annum) attributable to the
Hydrocarbons projected to be produced by all wellbores located on any Loan
Party’s Oil and Gas Properties (i) that have been successfully drilled and
completed but are not yet producing Hydrocarbons and (ii) the expenses of which
have been fully paid or are included in the Debt of the Loan Parties, such value
to be calculated by Administrative Agent in its sole reasonable judgment
(including using price curve and costs determined in accordance with the

 

15



--------------------------------------------------------------------------------

definition of Reserve Report) after having reviewed any information from the
Loan Parties requested by the Administrative Agent.

“Non-Consenting Lender” means any Lender that does not consent to a proposed
amendment, waiver, consent or release with respect to this Agreement or any
other Loan Document that requires the consent of each Lender.

“Note” means a promissory note of Borrower payable to any Lender, in
substantially the form of the attached Exhibit E, evidencing indebtedness of
Borrower to such Lender resulting from Loans owing to such Lender.

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of Borrower.

“Notice of Continuation” means a notice of continuation in the form of the
attached Exhibit G signed by a Responsible Officer of Borrower.

“NPI” means the net profits interest in the Borrower’s Oil and Gas Properties
conveyed to Payee pursuant to the NPI Conveyance.

“NPI Conveyance” means the Conveyance of Net Profits Interest executed by
Borrower in favor of Payee whereby Borrower conveys a net profits interest in
and to its Oil and Gas Properties, as such conveyance may be amended or
supplemented from time to time.

“NPI Obligations” means all indebtedness, obligations and liabilities of any
kind of Borrower arising under the NPI Conveyance.

“Obligations” means all principal, interest, fees, the Prepayment Premium (if
any), the Make Whole Premium (if any), the Change of Control Premium (if any),
reimbursements, indemnifications, and other amounts payable by any Loan Party or
any Specified Party to Administrative Agent, the Lenders or any other Person
under the Loan Documents.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired by Borrower or its Subsidiaries and
situated upon, used, held for use or useful in connection with the operating,
working or development of any of such Hydrocarbon Interests or Property
(excluding drilling rigs, automotive equipment, rental equipment or other
personal Property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,

 

16



--------------------------------------------------------------------------------

gas wells, injection wells or other wells, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment other than an assignment
made pursuant to Section 2.13.

“Parent” means Trans Energy, Inc., a Nevada corporation.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant Register” has the meaning set forth in Section 9.06(e).

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Payee” means Administrative Agent, in its capacity as “Payee” under the NPI
Conveyance.

“Payment Date” means the last Business Day of each month.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“PDP PV9 Value” means, with respect to any PDP Reserves expected to be produced
from a Loan Parties’ Oil and Gas Properties, the net present value of the future
net revenues (discounted at nine percent (9%) per annum) calculated by
Administrative Agent in its sole reasonable judgment (including using price
curve and costs determined in accordance with the definition of Reserve Report)
after having reviewed the information from the most recently delivered Reserve
Report and taking into account aggregate production, Dispositions and reductions
by any such revenue from any Oil and Gas Properties which Administrative Agent
determines are not in compliance with the terms and covenants of this Agreement
(including without limitation Section 5.10 hereof) or any Loan Document;
provided that if Borrower fails to deliver any Reserve Report required to be
delivered hereunder, the PDP PV9 Value shall be the value calculated by
Administrative Agent in its sole and absolute discretion.

 

17



--------------------------------------------------------------------------------

“PDP Reserves” means Proved Reserves which are categorized as both “Developed”
and “Producing” in the definitions promulgated by the Society of Petroleum
Evaluation Engineers and the World Petroleum Congress as in effect at the time
in question.

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

“Permitted Liens” means the Liens permitted to exist pursuant to Section 6.01.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, a Government Authority or any trustee, receiver, custodian or similar
official.

“Plan” (whether or not capitalized) means an employee benefit plan (other than a
Multiemployer Plan) maintained for employees of Borrower or any member of the
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.

“Prepayment Premium” has the meaning set forth in Section 2.03(b).

“Prima” means Prima Oil Company, Inc., a Delaware corporation and a wholly owned
Subsidiary of Parent.

“Prior Agent” means Chambers Energy Management, LP.

“Pro Forma Asset Coverage Ratio” means, on any date of determination, the ratio
of (a) Pro Forma Projected PDP to (b) Total Funded Net Debt.

“Pro Forma Projected PDP” means, on any date of determination, the sum of
(a) the Projected PDP determined on such date plus (b) all New Well Projected
PV9 Value determined on such date.

“Pro Rata Share” means, with respect to any Lender, and with respect to either
the Tranche A Commitment or the Tranche B Commitment, as the case may be,
(a) with respect to amounts owing under the Commitments, (i) if such Commitments
have not been cancelled, the ratio (expressed as a percentage) of such Lender’s
uncancelled Commitment at such time to the aggregate uncancelled Commitments at
such time or (ii) if the aggregate Commitments have been terminated, the Pro
Rata Share of such Lender as determined pursuant to the preceding clause
(i) immediately prior to such termination, or (b) with respect to amounts owing
generally under this Agreement and the other Loan Documents, the ratio
(expressed as a percentage) of the Commitment of such Lender to the aggregate
Commitments of all the Lenders (or if such Commitments have been terminated, the
ratio (expressed as a percentage) of Loans owing to such Lender to the aggregate
Loans owing to all such Lenders).

“Projected PDP” means on any date of determination, the PDP PV9 Value (based on
the most recently delivered Reserve Report) for the date that is six months
following the date of determination; provided, however, that in connection with
the calculation of Projected PDP in connection with (i) the September 15
Amortization Amount Calculation Date, the PDP PV9 Value shall be calculated as
of the following December 31 and (ii) the March 15 Amortization Amount
Calculation Date, the PDP PV9 Value shall be calculated as of the following
June 30.

 

18



--------------------------------------------------------------------------------

“Property” of any Person means any interest in any kind of property or assets
(whether real, personal, or mixed, tangible or intangible) of such Person.

“Proved Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which are classified as both “Proved Reserves” and any one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” and (c) “Undeveloped Reserves” in the definitions promulgated by the
Society of Petroleum Evaluation Engineers and the World Petroleum Congress as in
effect at the time in question.

“PV9 Value” means, with respect to any Proved Reserves expected to be produced
from a Loan Parties’ Oil and Gas Properties, the net present value of the future
net revenues (discounted at nine percent (9%) per annum) calculated by
Administrative Agent in its sole reasonable judgment (including using price
curve and costs determined in accordance with the definition of Reserve Report)
after having reviewed the information from the most recently delivered Reserve
Report and taking into account aggregate production, Dispositions and reductions
by any such revenue from any Oil and Gas Properties which Administrative Agent
determines are not in compliance with the terms and covenants of this Agreement
(including without limitation Section 5.10 hereof) or any Loan Document;
provided that if Borrower fails to deliver any Reserve Report required to be
delivered hereunder, the PV9 Value shall be the value calculated by
Administrative Agent in its sole and absolute discretion.

“PV9/Debt Ratio” means, on any date of determination, the ratio of (a) PDP PV9
Value to (b) Total Funded Net Debt.

“Republic” means Republic Energy Ventures, LLC, a Delaware limited liability
company.

“Republic AJDA” means the Farm-Out and Area of Joint Development Agreement,
dated April 4, 2007 and accepted May 2, 2007, between Parent and Republic Energy
Ventures, LLC (successor-in-interest to Republic Partners VI, LP), as amended by
the First Amendment to Farm-Out and Area of Joint Development Agreement, dated
May 12, 2009, the Second Amendment to Farmout and Area of Joint Development
Agreement, dated August 12, 2009, the letter amendment, dated July 31, 2009, the
Third Amendment to Farmout and Area of Joint Development Agreement, dated
September 17, 2009, the Supplement to Third Amendment, dated April 14, 2010, the
Fourth Amendment to Farmout and Area of Joint Development Agreement, dated
July 16, 2010, the Fifth Amendment to Farmout and Area of Joint Development
Agreement, dated December 22, 2010, and the Sixth Amendment to Farmout and Area
of Joint Development Agreement, dated March 31, 2011, and as amended and
restated on April 26, 2012 as the Amended and Restated Farm-Out and Area of
Joint Development Agreement, by Republic Energy Ventures, LLC, Borrower and
Parent as amended by that certain First Amendment to Amended and Restated
Farmout and Area of Joint Development Agreement, dated May 21, 2014.

“Republic PSA” means that certain Purchase and Sale Agreement dated as of
May 21, 2014 among the Borrower and Republic.

“Republic Documents” means (a) the Republic AJDA, (b) each Republic Operating
Agreement, (c) the Amended and Restated Farm-Out and Area of Joint Development
Agreement, dated as of April 26, 2012, among Republic Energy Ventures, LLC,
Borrower and Parent, (d) the amendment and restatement of each Republic
Operating Agreement, dated as April 26, 2012, among Republic Energy Ventures,
LLC, REO, Borrower, Parent and Prima, (e) the Contract Operator Agreement, dated
as of April 26, 2012, between REO and Parent, and (f) the Administrative
Services Agreement, dated as of the April 26, 2012, between Borrower and REO and
(g) all agreements, instruments and documents evidencing the Republic PSA.

 

19



--------------------------------------------------------------------------------

“Republic Operating Agreement” means each Operating Agreement executed pursuant
to the Republic AJDA.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning set forth in Section 9.06(c).

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same are from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

“Release” has the meaning set forth in CERCLA or under any other Environmental
Law.

“Repayment Amount” means, on any Amortization Amount Calculation Date, the
amount of principal of outstanding Loans that would be required to be repaid on
such date in order for the Asset Coverage Ratio, after giving effect to such
repayment, to be greater than the Applicable Ratio.

“Required Lenders” means, on any date of determination, Lenders holding at least
sixty-six and two-thirds percent (66-2/3%) of the Commitments or, if the
Commitments have been terminated, the aggregate outstanding principal amount of
the Loans; provided that, if there are two (2) or more Lenders, the Commitment
of, and the portion of the Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders
unless all Lenders are Defaulting Lenders.

“Reserve Report” means the Initial Reserve Report or a report from Wright & Co.
or another Independent Engineer, in form and substance reasonably satisfactory
to Administrative Agent, addressed to Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by Borrower or its Subsidiaries (or
to be acquired by Borrower or any of its Subsidiaries, as applicable), which
report shall (a) specify the location, quantity, and type of Hydrocarbons of the
estimated Proved Reserves attributable to such Oil and Gas Properties,
(b) contain a projection of the rate of production of such Oil and Gas
Properties, (c) contain an estimate of the net operating revenues to be derived
from the production and sale of Hydrocarbons from such Proved Reserves based on
product price and cost escalation assumptions specified by Administrative Agent,
and (d) contain such other information as is customarily obtained from and
provided in such reports or is otherwise reasonably requested by Administrative
Agent or any Lender.

“Response” has the meaning set forth in CERCLA or under any other Environmental
Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, or Chief
Financial Officer (or other financial officer), (b) with respect to any Person
that is a limited liability company, a manager or the Responsible Officer of
such Person’s managing member or manager and (c) with respect to any Person that
is a general partnership or a limited liability partnership, the Responsible
Officer of such Person’s general partner or partners.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) in respect of the Equity Interest of such Person or any direct or
indirect payment of any kind or character (whether in cash, securities or other
Property) in consideration for or otherwise in connection with any retirement,
purchase, repurchase, redemption or other acquisition of any Equity Interest of
such Person, or any options, warrants or rights to purchase or acquire any such
Equity Interest of such Person or (b) principal or interest payments (in cash,
Property or otherwise) on, or redemptions of, subordinated debt of such Person

 

20



--------------------------------------------------------------------------------

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in a country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations, (c) the Lender Hedge Obligations and (d) the NPI Obligations.

“Secured Parties” means Administrative Agent, the Lenders, the Lender Hedge
Counterparties, Banking Services Providers, Payee, and each other Person
(including Affiliates of any of the foregoing) owed Secured Obligations.

“Security Agreement” means the Pledge and Security Agreement, in substantially
the form of the attached Exhibit H, executed by the Loan Parties.

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Security Agreement, (d) each other agreement, instrument or
document executed by any Loan Party at any time in connection with the Security
Agreement or the Mortgages, and (e) each other agreement, instrument or document
executed by any Loan Party at any time in connection with securing the
Obligations.

“Solvent” means, with respect to any Person or group consolidated under GAAP
(hereinafter in this paragraph, “group”) on the date of any determination, that
on such date (a) the fair value of the Property of such Person or group (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person or group, (b) the
present fair saleable value of the assets of such Person or group is not less
than the amount that will be required to pay the probable liability of such
Person or group on its or their debts as they become absolute and matured,
(c) such Person or group is able to realize upon its assets and pay its or their
debts and other liabilities, contingent obligations, and other commitments as
they mature in the normal course of business, (d) such Person or group does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s or group’s ability to pay as such debts and liabilities mature,
and (e) such Person or group is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s or
group’s Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person or group is engaged. In computing the amount of
contingent liabilities at any time, such liabilities shall be computed at the
amount which, in light of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Parties” means Parent and Prima.

“Subsidiary” of a Person means any corporation or other entity of which more
than fifty percent (50%) of the outstanding Equity Interests having ordinary
voting power under ordinary circumstances to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether at such time Equity Interests of any other class or
classes of such corporation or other entity shall or might have voting power
upon the occurrence of any contingency) is at the time directly or indirectly
owned or controlled by such Person, by such Person and one or more Subsidiaries
of

 

21



--------------------------------------------------------------------------------

such Person or by one or more Subsidiaries of such Person. Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a direct or
indirect Subsidiary of Borrower.

“Swap” means any “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Obligation” means any obligation to pay or perform under any Swap (whether
or not such obligation is a Hedge Obligation hereunder).

“Syndication Amendments” has the meaning set forth in Section 2.15.

“Synthetic Lease” means, in respect of any Person, any lease which shall have
been, or should have been, in accordance with GAAP, treated as an operating
lease on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, eighty percent
(80%) of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, other than for purposes of Section 4.10 for
which the term “Taxes” is defined in Section 4.10(b).

“Tax Group” has the meaning set forth in Section 4.10(a).

“Termination Event” means (a) a reportable event described in Section 4043 of
ERISA and the regulations issued thereunder with respect to any Plan subject to
Title IV of ERISA (other than a reportable event not subject to the provision
for 30-day notice to the PBGC under such regulations), (b) the withdrawal of
Borrower or any member of the Controlled Group from a Plan subject to Title IV
of ERISA during a plan year in which it was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to
terminate a Plan subject to Title IV of ERISA or the treatment of an amendment
to a Plan subject to Title IV of ERISA as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan subject to Title
IV of ERISA by the PBGC, or (e) any other event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan subject to Title IV of ERISA.

“Total Funded Debt” means, at any time, all Debt of the type described in
clauses (a), (b), (c)(other than Debt described in such clause (c) that is being
contested in good faith by appropriate proceedings and such reserve as may be
required by GAAP shall have been made therefor), (d), (f), (g), (h) and (i).

“Total Funded Net Debt” means, at any time, (a) Total Funded Debt of the
Borrower and its consolidated Subsidiaries, minus (b) the aggregate amount of
unrestricted cash and Liquid Investments on the balance sheet of the Borrower
and its Subsidiaries, minus (c) all accounts receivable of the Borrower and its
Subsidiaries not more than 60 days past the date of invoice.

“Total Leverage Ratio” means, as of the last day of each fiscal quarter of the
Borrower, the ratio of (a) Total Funded Net Debt to (b) EBITDAX for the four
(4) fiscal quarter period then ending on such date.

 

22



--------------------------------------------------------------------------------

“Tranche A Commitment” means, for any Lender, the amount set opposite such
Lender’s name on Schedule II hereof as its Tranche A Commitment Amount, or if
such Lender has entered into any Assignment and Acceptance, as set forth for
such Lender as its Tranche A Commitment Amount in the Register maintained by
Administrative Agent pursuant to Section 9.06(c), as such amount may be reduced
or terminated pursuant to Article VII or otherwise under this Agreement.

“Tranche A Loan” means any loan or advance by a Lender to Borrower pursuant to
Section 2.01(a) as part of a Borrowing, including any Tranche A Loan made on the
Closing Date in respect of the amount of the Closing Date Closing Fee
attributable to the Tranche B Commitment that is paid in kind.

“Tranche B Commitment” means, for any Lender, the amount set opposite such
Lender’s name on Schedule II hereof as its Tranche B Commitment Amount, or if
such Lender has entered into any Assignment and Acceptance, as set forth for
such Lender as its Tranche B Commitment Amount in the Register maintained by
Administrative Agent pursuant to Section 9.06(c), as such amount may be reduced
or terminated pursuant to Article VII or otherwise under this Agreement;
provided that, the aggregate amount of such Tranche B Commitments shall not
exceed $47,500,000.

“Tranche B Commitment Termination Date” means the earlier of (a) May 21, 2016
and (b) the termination in whole of the Commitments pursuant to Article VII or
otherwise under this Agreement.

“Tranche B Loan” means any loan or advance by a Lender to Borrower pursuant to
Section 2.01(b) as part of a Borrowing.

“Tranche B Loan Closing Fee” has the meaning set forth in Section 2.05(b)(ii).

“Tranche C Commitment” means, for any Lender, the amount set opposite such
Lender’s name on Schedule II hereof as its Tranche C Commitment Amount as
amended from time to time pursuant to Section 2.01(c), or if such Lender has
entered into any Assignment and Acceptance, as set forth for such Lender as its
Tranche C Commitment Amount in the Register maintained by Administrative Agent
pursuant to Section 9.06(c), as such amount may be reduced or terminated
pursuant to Article VII or otherwise under this Agreement; provided that, the
aggregate amount of such Tranche C Commitments shall not exceed $50,000,000.

“Tranche C Commitment Effective Date” has the meaning set forth in
Section 2.01(c)(ii).

“Tranche C Commitment Request” has the meaning set forth in Section 2.01(c)(i).

“Tranche C Loan” means any loan or advance by a Lender to Borrower pursuant to
Section 2.01(c) as part of a Borrowing.

“Transactions” means, collectively, (a) the execution, delivery and performance
by Borrower and each Guarantor of this Agreement and each other Loan Document to
which it is a party and the initial borrowings and other extensions of credit
under this Agreement and (b) the payment of fees, commissions and expenses in
connection with the foregoing.

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit I and executed by Borrower or
any other Loan Party executing a Mortgage, as each of the same may be amended,
modified or supplemented from time-to-time.

“Triggering Event” means (a) (i) the Disposition of Oil and Gas Properties
(other than sales of Hydrocarbons in the ordinary course of business or
Dispositions of obsolete equipment) of Borrower or

 

23



--------------------------------------------------------------------------------

any other Loan Party that have a positive value in the most recently delivered
Reserve Report or (ii) the novation or assignment (unless novated or assigned to
a counterparty with equal or better creditworthiness), unwinding or termination
(unless replaced with positions or contracts no less advantageous to Borrower or
the Subsidiary party thereto), or amendment (if such amendment is materially
adverse to Borrower or the Subsidiary party thereto) of a hedge position or
Hedge Transaction, which, in either such case of (i) and (ii), after giving
effect to such event, the aggregate effect is to reduce the PV9 Value by more
than $2,500,000 (X) at any time prior to the first anniversary of the Closing
Date, during any twelve (12) month period or (y) at any time thereafter, between
any two scheduled Reserve Report delivery dates as set forth in Section 5.06,
(b) Parent’s sale and issuance of its Equity Interests to non-Affiliates
occurring on or after the date that is one year after the Closing Date (other
than a sale or issuance of Equity Interests (1) to officers, directors or
employees of Parent, whether upon the exercise of options or otherwise pursuant
to a compensation plan approved by the Administrative Agent or (2) the Net Cash
Proceeds of which are used solely to fund a capital contribution to Borrower to
permit Borrower to repurchase the “Properties” (as defined in the Republic PSA)
pursuant to the “Repurchase Right” pursuant to the Republic PSA, to the extent
permitted by Section 6.06), or (c) Borrower’s or any other Loan Party’s
creation, incurrence or assumption of any Debt (other than Debt expressly
permitted by Section 6.02). For the calculation of the “aggregate effect” in the
preceding clause (a), in the case of a Disposition, the amount shall be the
value of the Proved Reserves from the most recent Reserve Report and, in the
case of a change to a hedge position, the change in the amount attributable to
such hedge position as reasonably determined by the Administrative Agent.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“Unused Commitment Amount” means the sum of the Unused Tranche B Commitment
Amount plus the Unused Tranche C Commitment Amount.

“Unused Tranche B Commitment Amount” means, with respect to a Lender at any
time, (a) such Lender’s Tranche B Commitment at such time minus (b) the
aggregate amount of all Tranche B Loans made to Borrower by such Lender
hereunder (notwithstanding any repayment thereof).

“Unused Tranche C Commitment Amount” means, with respect to a Lender at any
time, (a) such Lender’s Tranche C Commitment at such time minus (b) the
aggregate amount of all Tranche C Loans made to Borrower by such Lender
hereunder (notwithstanding any repayment thereof).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 2.11.

“Withholding Agent” means any Specified Party, any Loan Party and the
Administrative Agent.

Section 1.02 Computation of Time Periods. In this Agreement, with respect to the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding.”

Section 1.03 Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall be prepared, in
accordance with GAAP applied on a basis consistent with those used in the
preparation of the latest

 

24



--------------------------------------------------------------------------------

financial statements furnished to the Lenders hereunder (which prior to the
delivery of the first financial statements under Section 5.06 hereof, shall mean
the Financial Statements). Except as otherwise expressly provided herein, all
calculations made for the purposes of determining compliance with this Agreement
shall (a) be made by application of GAAP applied on a basis consistent with
those used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 5.06 hereof most recently delivered
prior to or concurrently with such calculations (or, prior to the delivery of
the first financial statements under Section 5.06 hereof, used in the
preparation of the Financial Statements), (b) apply to Borrower and its
Subsidiaries on a consolidated basis, and (c) be calculated without giving
effect to any election made by any applicable Person to value its financial
liabilities or indebtedness at the fair value thereof pursuant to the Statement
of Financial Accounting Standards No. 159 (or any similar accounting principle).
If at any time any change in GAAP would materially affect the computation of any
financial ratio or requirement set forth herein, and either Borrower or the
Required Lenders shall so request, Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and (b) Borrower shall provide to Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

Section 1.04 Miscellaneous . Article, Section, Schedule, and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts,
and agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified and shall include all schedules and
exhibits thereto unless otherwise specified. The words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement.

ARTICLE II

CREDIT FACILITIES

Section 2.01 Commitment for Loans.

(a) Tranche A Loans. Provided that each of the conditions precedent set forth in
Sections 3.01 and 3.02 have been satisfied, on the Closing Date each Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
make Tranche A Loans to Borrower in an amount for each Lender equal to the sum
of (i) such Lender’s Tranche A Commitment plus (ii) such Lender’s Pro Rata Share
of the amount of the Closing Date Closing Fee attributable to the Tranche B
Commitment that is paid in kind. The Borrowing on the Closing Date shall consist
of Tranche A Loans by the Lenders ratably according to their respective Tranche
A Commitments. Once borrowed, the Borrower may not reborrow any Tranche A Loans
that have been repaid, whether in whole or in part.

(b) Tranche B Loans. Provided that each of the conditions precedent set forth in
Sections 3.02 and 3.03, as applicable, have been satisfied, each Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
make Tranche B Loans to Borrower from time to time on

 

25



--------------------------------------------------------------------------------

any Business Day during the period from the date of this Agreement until the
Tranche B Commitment Termination Date in an amount for each Lender not to exceed
at any time such Lender’s Unused Tranche B Commitment Amount. Each Borrowing
shall be in an aggregate amount not less than $5,000,000 and in integral
multiples of $5,000,000 in excess thereof, and in each case shall consist of
Tranche B Loans by the Lenders ratably according to their respective Tranche B
Commitments. Once borrowed, the Borrower may not reborrow any Tranche B Loans
that have been repaid, whether in whole or in part.

(c) Tranche C Loans.

(i) Provided that each of the conditions precedent set forth in Section 3.02
have been satisfied and the aggregate amount of all Tranche A Loans and Tranche
B Loans made to Borrower hereunder (notwithstanding any repayment thereof) equal
$150,000,000, Borrower may irrevocably request, on one or more occasions, that
the Lenders increase their respective Tranche C Commitment, up to an aggregate
total amount of $50,000,000 or a lesser amount in integral multiples of
$10,000,000 (the “Tranche C Commitment Request”).

(ii) The Tranche C Commitment Request shall set forth the requested amount of
the Tranche C Commitment and the proposed effective date for the making of
Tranche C Loans pursuant to such Tranche C Commitment (which shall not be less
than thirty (30) days from the date of the Tranche C Commitment Request). The
Administrative Agent shall notify each of the Lenders of Borrower’s request and
determine whether each such Lender agrees to provide any Tranche C Commitment
(which agreement may be given or withheld at such Lender’s sole and absolute
discretion) and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Share of such requested Tranche C Commitment. Any Lender not
responding within five (5) Business Days shall be deemed to have declined to
provide a Tranche C Commitment. The Administrative Agent shall notify Borrower
of the aggregate amount of Tranche C Commitments received from the Lenders, and
the date that the Lenders, or any of them, agree to provide and make available
the Tranche C Commitments in accordance with this Section 2.01(c), which date
shall be the “Tranche C Commitment Effective Date”, and Borrower agrees to pay
all facility fees due hereunder in connection with such Tranche C Commitment on
the Tranche C Commitment Effective Date.

(iii) On and after the Tranche C Commitment Effective Date, Tranche C
Commitments received from the Lenders (or any of them) shall be Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents. The Borrower and
each Loan Party agree to execute and deliver any Incremental Amendment as long
as each of their other obligations under this Agreement remain unchanged. The
Lenders agree to execute and deliver any Incremental Amendment as long as the
principal, interest and fees payable to such Lender remain unchanged.

(iv) Subject to the foregoing, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Tranche C Loans to Borrower from
time to time on any Business Day during the period from the date of this
Agreement until the Commitment Termination Date in an amount for each Lender not
to exceed at any time such Lender’s Unused Tranche C Commitment Amount. Each
Borrowing shall be in an aggregate amount not less than $2,500,000 and in
integral multiples of $250,000 in excess thereof, and in each case shall consist
of Tranche C Loans by the Lenders ratably according to their respective Tranche
C Commitments. Once borrowed, the Borrower may not reborrow any Tranche C Loans
that have been repaid, whether in whole or in part.

(d) Evidence of Indebtedness. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary

 

26



--------------------------------------------------------------------------------

course of business. The accounts or records maintained by Administrative Agent
and the applicable Lenders shall be conclusive absent manifest error of the
amount of the Loans made by such Lenders to Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of Borrower hereunder to pay
any amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of Administrative Agent in respect of such matters, the accounts and
records of Administrative Agent shall control in the absence of manifest error.
Upon the request of any Lender to Borrower made through Administrative Agent,
Borrower shall execute and deliver to such Lender (through Administrative Agent)
a Note which shall evidence such Lender’s Loans to Borrower in addition to such
accounts or records. Each Lender may attach schedules to such Notes and endorse
thereon the date, amount, and maturity of its Loans and payments with respect
thereto. In the event of any conflict between the accounts and records
maintained by Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error.

Section 2.02 Method of Borrowing.

(a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing (or
by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 11:00 a.m. (New York time) on the third Business Day before
the date of the proposed Borrowing by Borrower to Administrative Agent, which
shall in turn give to each Lender prompt notice of such proposed Borrowing by
facsimile or other electronic means. Each Notice of a Borrowing shall be given
in writing, including by facsimile or other electronic means, specifying the
information required therein. Administrative Agent shall promptly notify each
Lender of the applicable interest rate under Section 2.06(a). Each Lender shall,
before 11:00 a.m. (New York time) on the date of such Borrowing, make available
for the account of its applicable Lending Office to Administrative Agent at its
address specified in Section 9.02, or such other location as Administrative
Agent may specify by notice to the Lenders, in same day funds, in the case of a
Borrowing, such Lender’s Pro Rata Share of such Borrowing. After Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, Administrative Agent shall make such funds available
to Borrower by wire transfer to a deposit account in the name of Borrower or one
of the Subsidiaries.

(b) Continuations. Each Borrowing under this Section 2.02 shall automatically
continue upon the end of each Interest Period for another Interest Period. Upon
each such continuation, Borrower shall have been deemed to deliver a Notice of
Continuation, with equal force and effect to Borrower’s actual delivery thereof.

(c) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation
shall be irrevocable and binding on Borrower. In the case of any Borrowing,
Borrower shall indemnify each Lender against any loss, out-of-pocket cost, or
expense incurred by such Lender as a result of any failure by Borrower to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III including, without
limitation, any loss (including any loss of profits), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Loan to be made by such Lender as part of such
Borrowing when such Loan, as a result of such failure, is not made on such date.

(d) Administrative Agent Reliance. Unless Administrative Agent shall have
received notice from a Lender before the date of any Borrowing that such Lender
will not make available to Administrative Agent such Lender’s Pro Rata Share of
a Borrowing, Administrative Agent may assume that such Lender has made its Pro
Rata Share of such Borrowing available to Administrative

 

27



--------------------------------------------------------------------------------

Agent on the date of such Borrowing in accordance with paragraph (a) of this
Section 2.02 and Administrative Agent may, in reliance upon such assumption,
make available to Borrower on such date a corresponding amount. If and to the
extent that any Lender shall not have so made its Pro Rata Share of such
Borrowing available to Administrative Agent (the “Non-Funding Lender”), such
Non-Funding Lender and Borrower severally agree to immediately repay to
Administrative Agent on demand such corresponding amount, together with interest
on such amount, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to Administrative Agent, at (i) in
the case of Borrower, the interest rate applicable on such day to Loans
comprising such Borrowing and (ii) in the case of such Non-Funding Lender, the
Federal Funds Rate for such day. If such Non-Funding Lender shall repay to
Administrative Agent such corresponding amount and interest as provided above,
such corresponding amount so repaid shall constitute such Non-Funding Lender’s
Loan as part of such Borrowing for purposes of this Agreement even though not
made on the same day as the other Loans comprising such Borrowing.

(e) Lender Obligations Several. The failure of any Non-Funding Lender to make
the Loan to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Loan on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Loan to be made by such other Lender on the date of any Borrowing.

Section 2.03 Prepayment of Loans.

(a) Optional. Borrower may prepay the Loans, after giving by 11:00 a.m. (New
York time) at least three (3) Business Days’ irrevocable prior written notice
(or irrevocable telephone notice promptly confirmed in writing) to
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment (the “Prepaid Principal Amount”). If any such notice is given,
Borrower shall prepay the Loans in whole or ratably in part in an aggregate
principal amount equal to the Prepaid Principal Amount, together with
(i) accrued interest to the date of such prepayment on the Prepaid Principal
Amount, (ii) amounts, if any, required to be paid pursuant to Section 2.09 as a
result of such prepayment being made on such date, (iii) the Prepayment Premium,
if any, and (iv) the Make Whole Premium, if any; provided, however, that each
partial prepayment with respect to any Prepaid Principal Amount shall be applied
to Loans comprising part of the same Borrowing and shall be made in a minimum
amount of $1,000,000 and in integral multiples of $500,000 in excess thereof and
in an aggregate principal amount such that after giving effect thereto such
Borrowing shall have a remaining principal amount outstanding with respect to
such Borrowings of at least $500,000. Full prepayments of any Borrowing are
permitted without restriction of amounts.

(b) Prepayment Premium. In connection with the payment of any principal amount
of any Loan, other than pursuant to Section 2.04(b) or with respect to an
Excluded Prepayment, Borrower shall pay to Administrative Agent for the ratable
benefit of the Lenders, a fee equal to the Applicable Premium multiplied by the
Prepaid Principal Amount (the “Prepayment Premium”). The Prepayment Premium
shall be the same, irrespective of when during the period set forth below the
prepayment is made. The “Applicable Premium” means a cash amount equal to the
percentages of the Prepaid Principal Amount of the Loans being repaid set forth
below:

 

  (i) If repaid at any time on or after the Closing Date but before May 21,
2016, four percent (4.0%);

 

  (ii) If repaid at any time on or after May 21, 2016 but prior to May 21, 2017,
three percent (3.0%); and

 

  (iii) If repaid on or at any time after May 21, 2017, zero percent (0.0%).

 

28



--------------------------------------------------------------------------------

(c) Make Whole Premium. In connection with the payment of any principal amount
of any Loan occurring on or before May 21, 2015, other than pursuant to
Section 2.04(b) or with respect to an Excluded Prepayment, and in addition to
the Prepayment Premium that is due and payable, Borrower shall pay to
Administrative Agent, for the ratable benefit of the Lenders, a fee (the “Make
Whole Premium”) equal to the aggregate interest payments (without discount and
assuming that the Applicable Margin over the relevant period was 950 basis
points) that would have been due and payable on the Prepaid Principal Amount if
such Prepaid Principal Amount had been outstanding from the date of prepayment
until May 21, 2015.

(d) Change of Control Premium. If a Change of Control occurs, the Required
Lenders may, at their option and in their sole discretion, instruct the
Administrative Agent by written notice to the Borrower to require the Borrower
to immediately repay all of the Obligations in cash in an amount equal to 100%
of the aggregate unpaid principal amount of the Obligations to be repaid plus a
prepayment premium equal to 1% of such aggregate unpaid principal amount plus
accrued and unpaid interest to the date of repayment (“Change of Control
Prepayment”). Borrower must pay the Change of Control Prepayment together with
any applicable Prepayment Premium and any applicable Make Whole Premium, as the
case may be.

(e) Triggering Event. Upon the occurrence of any Triggering Event, Borrower or
Parent (as applicable) shall pay to the Administrative Agent, for the ratable
benefit of the Lenders, (i) in the case of Net Cash Proceeds attributable to
clause (b) of the definition of Triggering Event, seventy-five percent (75%) of
the Net Cash Proceeds attributable thereto that are not otherwise applied to
(X) capital expenditures set forth in the APOD or (Y) the acquisition of oil and
gas leasehold interests in Marshall, Wetzel or Marion counties, West Virginia
(provided that, with respect to such seventy-five percent (75%) of the Net Cash
Proceeds attributable to such Triggering Event, the Net Cash Proceeds applied to
purchase such oil and gas leasehold interest may not exceed one-third (1/3) of
such Net Cash Proceeds) and (ii) in all other cases, (X) until, after giving
effect to any such prepayments, the PV9/Debt Ratio equals 1.50 to 1.00, one
hundred percent (100%) of the Net Cash Proceeds attributable thereto and
(Y) thereafter, fifty percent (50%) of the Net Cash Proceeds attributable
thereto.

(f) Illegality. If any Lender shall notify Administrative Agent and Borrower
that the adoption of or any change in any applicable Legal Requirement or in the
interpretation of any applicable Legal Requirement by any Governmental Authority
makes it unlawful, or that any central bank or other Governmental Authority
asserts that it is unlawful for such Lender or its applicable Lending Office to
perform its obligations under this Agreement to maintain any Loans of such
Lender then outstanding hereunder, (i) Borrower shall, no later than 11:00 a.m.
(New York time) and if not prohibited by law, (A) on the last day of the
Interest Period for each outstanding Loan made by such Lender, or (B) if
required by such notice, on the second Business Day following its receipt of
such notice, prepay all of the Loans made by such Lender then outstanding and
pay all accrued interest on the principal amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.09 as
a result of such prepayment being made on such date and (ii) the right of
Borrower to borrow Loans from such Lender for any subsequent Borrowing shall be
suspended until such Lender giving notice referred to above shall notify
Administrative Agent that the circumstances causing such suspension no longer
exist.

(g) No Additional Right; Ratable Prepayment. Borrower shall have no right to
prepay any principal amount of any Loan except as provided in this Section 2.03,
and all notices given pursuant to this Section 2.03 shall be irrevocable and
binding upon Borrower. Each payment of any Loan pursuant to this Section 2.03
shall be made in a manner such that all Loans comprising part of the

 

29



--------------------------------------------------------------------------------

same Borrowing are paid in whole or ratably in part other than Loans owing to a
Defaulting Lender as provided in Section 2.14.

Section 2.04 Repayment of Loans.

(a) Loans. Borrower shall repay to Administrative Agent for the ratable benefit
of the Lenders the outstanding principal amount of each Loan, together with any
accrued interest on the Maturity Date or such earlier date pursuant to
Section 7.02 or Section 7.03.

(b) Amortization Amount. Without limiting Section 2.04(a), on each Payment Date
beginning March 15, 2015, Borrower shall pay to the Administrative Agent for the
ratable benefit of the Lenders the greater of (i) Amortization Amount on such
Payment Date and (ii) the Minimum Amortization Amount.

Section 2.05 Fees.

(a) Commitment Fees. Borrower agrees to pay to Administrative Agent for
allocation as may be agreed by the Lenders a commitment fee equal to one and
one-half percent (1.5%) per annum of the aggregate daily Unused Commitment
Amount; provided that, no commitment fee shall accrue on the Commitment of a
Defaulting Lender during the period such Lender remains a Defaulting Lender and,
provided further that no commitment fee shall accrue on the (i) Tranche B
Commitment after the earlier of (y) the date the full Tranche B Commitment has
been drawn down notwithstanding any subsequent repayment of principal under the
Tranche B Commitment and (z) the Tranche B Commitment Termination Date and
(ii) Tranche C Commitment after the full Tranche C Commitment as in effect at
such time has been drawn down notwithstanding any subsequent repayment of
principal under the Tranche C Commitment. The commitment fees shall be due and
payable monthly in arrears on each Payment Date and continuing thereafter
through and including the Commitment Termination Date.

(b) Closing Fees.

(i) Borrower agrees to pay the Administrative Agent a closing fee in an amount
equal to the sum of (i) two and one-half percent (2.50%) of the aggregate
Tranche A Commitment as of the Closing Date plus (ii) one and one-quarter
percent (1.25%) of the aggregate Tranche B Commitment as of the Closing Date
(the “Closing Date Closing Fee”). The Closing Date Closing Fee shall be fully
earned and due and payable on the Closing Date in immediately available funds
(except with respect to that portion of the Closing Date Closing Fee
attributable to the Tranche B Commitment, which may be paid in kind by adding
the amount thereof to the principal of the outstanding Tranche A Loans borrowed
on the Closing Date).

(ii) Upon any Borrowing of Tranche B Loans, Borrower agrees to pay the
Administrative Agent a closing fee in an amount equal to one and one-quarter
percent (1.25%) of the amount of such Tranche B Loan made on such date (each a
“Tranche B Loan Closing Fee”). Each Tranche B Loan Closing Fee shall be fully
earned and due and payable on the date such Tranche B Loan is made in
immediately available funds.

Section 2.06 Interest.

(a) Applicable Interest Rates. Borrower shall pay interest on the unpaid
principal amount of each Loan made by each Lender from the date of such Loan
until such principal amount shall be paid in full, at a rate per annum equal at
all times during the Interest Period for such Loan to the sum of (i)

 

30



--------------------------------------------------------------------------------

the greater of (x) the Eurodollar Rate for such Interest Period and (y) one
percent (1%) plus (ii) the Applicable Margin in effect from time to time,
payable on each Payment Date in arrears and on the Maturity Date (or such
earlier date pursuant to Section 7.02 or Section 7.03).

(b) Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.01(a) or
Section 7.01(e), all Obligations shall bear interest, after as well as before
judgment, at the Default Rate and (ii) upon the occurrence and during the
continuance of any other Event of Default, upon the request of the Required
Lenders, all Obligations shall bear interest, after as well as before judgment,
at the Default Rate. Interest accrued pursuant to this Section 2.06(b) and all
interest accrued but unpaid on or after the Maturity Date (or such earlier date
pursuant to Section 7.02 or Section 7.03) shall be due and payable on demand.

Section 2.07 Payments and Computations.

(a) Payment Procedures. Borrower shall make each payment under this Agreement
not later than 11:00 a.m. (New York time) on the day when due in Dollars to
Administrative Agent at the location set forth in Schedule I (or such other
location as Administrative Agent shall designate in writing to Borrower) in same
day funds without deduction, setoff, or counterclaim of any kind. Administrative
Agent shall promptly thereafter cause to be distributed like funds relating to
the payment of principal, interest or fees ratably (other than amounts payable
solely to Administrative Agent or a specific Lender pursuant to the express
terms hereof but after taking into account payments effected pursuant to
Section 9.04) in accordance with each Lender’s Pro Rata Share to the Lenders for
the account of their respective applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. If at any time insufficient funds
are received by Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied, in accordance
with each Lender’s Pro Rata Share, first towards payment of interest and fees
then due to such parties and second towards payment of principal then due to
such parties.

(b) Computations. All computations of interest and fees shall be made by
Administrative Agent, on the basis of the actual number of days elapsed in a
year of three hundred sixty (360) days. Each determination by Administrative
Agent of an interest rate or fee shall be conclusive and binding for all
purposes, absent manifest error.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Loans to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.

(d) Administrative Agent Reliance. Unless Administrative Agent shall have
received written notice from Borrower prior to the date on which any payment is
due to the Lenders that Borrower shall not make such payment in full,
Administrative Agent may assume that Borrower has made such payment in full to
Administrative Agent on such date and Administrative Agent may, in reliance upon
such assumption, cause to be distributed to each Lender on such date an amount
equal to the amount then due such Lender. If and to the extent Borrower shall
not have so made such payment in full to Administrative Agent, each Lender shall
repay to Administrative Agent forthwith on demand such amount distributed to
such Lender, together with interest, for each day from the date such amount is

 

31



--------------------------------------------------------------------------------

distributed to such Lender until the date such Lender repays such amount to
Administrative Agent, at the Federal Funds Rate for such day.

Section 2.08 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Loans made by it in excess of its Pro Rata Share
for each respective payment on account of the Loans obtained by all the Lenders
(other than the replacement of a Lender under Section 2.13, the payments
provided in Section 2.14 and such other non-pro rata treatments as expressly
provided herein with respect to Defaulting Lenders), such Lender shall notify
Administrative Agent and forthwith purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such Lender’s ratable share (according to the
proportion of (a) the amount of the participation sold by such Lender to the
purchasing Lender as a result of such excess payment to (b) the total amount of
such excess payment) of such recovery, together with an amount equal to such
Lender’s ratable share (according to the proportion of (i) the amount of such
Lender’s required repayment to the purchasing Lender to (ii) the total amount of
all such required repayments to the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.08 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation. The provisions
of this Section 2.08 shall not be construed to apply to any payment made by
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this Section 2.08 shall apply).

Section 2.09 Breakage Costs. If (a) any payment of principal of any Loan other
than on the last day of any month as provided herein or pursuant to
Section 2.03(f) or 2.04(b), whether as a result of any payment pursuant to
Section 2.03, the acceleration of the maturity of the Obligations pursuant to
Article VII, or otherwise, or (b) Borrower fails to make a principal or interest
payment with respect to any Loan on the date such payment is due and payable,
Borrower shall, within ten (10) days of any written demand sent by any Lender to
Borrower through Administrative Agent, pay to Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, out-of-pocket costs or expenses that it actually reasonably
incurred as a result of such payment or nonpayment, including, without
limitation, any loss, cost or expense incurred as a result of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Loan.

Section 2.10 Increased Costs. If any Change in Law shall (a) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Eurodollar Rate); (b) subject any Lender to any tax
of any kind whatsoever with respect to this Agreement or any participation in
any Loan made by it, or change the basis of taxation of payments to such Lender
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.11 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or (c) impose on any Lender or the London interbank
market any other condition, cost or expense (other than taxes, which shall be
governed by Section 2.11 hereof) affecting this Agreement or Loans made by such
Lender or participation therein; and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or

 

32



--------------------------------------------------------------------------------

receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, within thirty (30) days after demand by such Lender, Borrower will
pay to such Lender, as the case may be, such additional amount or amounts as
will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered. A certificate as to the nature of such Lender’s
claim and the amount of such increased cost and detailing the calculation of
such cost submitted to Borrower and Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

(a) Capital Adequacy and Liquidity. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender, or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(b) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that Borrower shall not be
required to compensate a Lender pursuant to this Section 2.10 for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.11 Taxes.

(a) Defined Terms. For purposes of this Section 2.11, the term “applicable Legal
Requirement” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Specified Party or any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable Legal Requirement. If any applicable Legal Requirement (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Legal Requirement and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Specified Party or Loan Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by Borrower. The Specified Parties and Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable Legal Requirement, or at the option of Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

33



--------------------------------------------------------------------------------

(d) Indemnification by Borrower. The Specified Parties and the Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Specified Party or any Loan Party has not already indemnified Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Specified Parties and the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.06(e) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Administrative Agent to the Lender from any other source
against any amount due to Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Specified Party or any Loan Party to a Governmental Authority pursuant to
this Section 2.11, such Specified Party or such Loan Party shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and Administrative Agent, at the time or
times reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirement or reasonably requested
by Borrower or Administrative Agent as will enable Borrower or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.11(g)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,

 

34



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Legal Requirement as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Legal Requirement to permit Borrower or Administrative
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the

 

35



--------------------------------------------------------------------------------

applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
Legal Requirement and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable Legal
Requirement (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.11 (including by
the payment of additional amounts pursuant to this Section 2.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.11 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

Section 2.12 Designation of a Different Lending Office . If any Lender requests
compensation under Section 2.10, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.11, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or 2.11, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

36



--------------------------------------------------------------------------------

Section 2.13 Replacement of Lender. If (i) any Lender requests compensation
under Section 2.10 or requires that Borrower pay any additional amount pursuant
to Section 2.11, (ii) any Lender suspends its obligation to continue Loans
pursuant to Section 2.10, (iii) any Lender is a Defaulting Lender, or (iv) any
Lender is a Non-Consenting Lender (any such Lender, a “Subject Lender”), then
(A) in the case of a Defaulting Lender, Administrative Agent may, upon notice to
the Subject Lender and Borrower, require such Subject Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment) and (B) in the case
of any Subject Lender, including a Defaulting Lender, Borrower may, upon notice
to the Subject Lender and Administrative Agent and at Borrower’s sole effort and
expense, require such Subject Lender to assign, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 9.06), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.11) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) as to assignments required by Borrower, Borrower shall have paid to
Administrative Agent the assignment fee specified in Section 9.06;

(b) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.09) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.10, such assignment will result in a reduction in such
compensation or payments thereafter;

(d) such assignment does not conflict with applicable Legal Requirements; and

(e) with respect to a Non-Consenting Lender, the proposed amendment, waiver,
consent or release with respect to this Agreement or any other Loan Document has
been approved by the Required Lenders and such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by this
Section.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply. Solely for purposes of effecting the assignment required for a
Defaulting Lender under this Section 2.13 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender was a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same.

Section 2.14 Payments and Deductions to a Defaulting Lender.

(a) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.01(a), Section 2.01(b) or Section 2.07(d), then
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by

 

37



--------------------------------------------------------------------------------

Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid in cash.

(b) If a Defaulting Lender as a result of the exercise of a set-off shall have
received a payment in respect of its outstanding Loans which results in its
outstanding Loans being less than its Pro Rata Share of the aggregate
outstanding Loans, then no payments will be made to such Defaulting Lender until
such time as all amounts due and owing to the Lenders have been equalized in
accordance with each Lender’s respective Pro Rata Share of the aggregate
outstanding Loans. Further, if at any time prior to the acceleration or maturity
of the Loans, Administrative Agent shall receive any payment in respect of
principal of a Loan while one (1) or more Defaulting Lenders shall be party to
this Agreement, Administrative Agent shall apply such payment first to the
Borrowings for which such Defaulting Lender(s) shall have failed to fund its Pro
Rata Share until such time as such Borrowing(s) are paid in full or each Lender
(including each Defaulting Lender) is owed its Pro Rata Share of all Loans then
outstanding. After acceleration or maturity of the Loans, subject to the first
sentence of this Section 2.14(b), all principal will be paid ratably as provided
in Section 2.08.

(c) Notwithstanding Section 2.03, no Prepayment Premium or Make Whole Premium
shall be due or payable on any Defaulting Lender’s Pro Rata Share of any amount
prepaid hereunder if such Lender is a Defaulting Lender at the time of such
prepayment.

Section 2.15 Syndication Amendments. Notwithstanding the provisions of
Section 9.01, the Borrower agrees to execute and deliver amendments to this
Agreement, or one (1) or more Assignment and Acceptances in accordance with
Section 9.06, within fifteen (15) days of written request from the
Administrative Agent if, with regard to such amendments, such amendments act
only to change the priority or allocation of payments by the Borrower among the
Lenders hereunder (or among existing and new Lenders after giving effect to such
Assignment and Acceptances) (“Syndication Amendments”). Notwithstanding the
provisions of Section 9.01, each Lender agrees to execute and deliver
Syndication Amendments within fifteen (15) days of written request which do not
change the priority or allocation of payments to such Lender.

ARTICLE III

CONDITIONS

Section 3.01 Conditions Precedent to Initial Borrowings. The obligations of each
Lender to make the initial Tranche A Loan for the initial Borrowing shall be
subject to the conditions precedent that on the date of such Borrowing:

(a) Documentation. Administrative Agent shall have received the following duly
executed by all the parties thereto, in form and substance satisfactory to
Administrative Agent, and where applicable, in sufficient copies for each
Lender:

(i) this Agreement, a Note (if requested by any Lender) payable to each Lender
in the amount of its Commitment, the Guaranties by each Guarantor, the Security
Agreement and Mortgages, which encumber substantially all of the Loan Party’s
proved and probable Oil and Gas Properties (and in any event at least 90% of the
PV9 set forth in the Initial Reserve Report), and each of the other Loan
Documents;

(ii) favorable opinions, dated as of the date of this Agreement, and
satisfactory to Administrative Agent, from (x) Haynes and Boone, LLP, counsel to
the Loan Parties and Specified Parties, (y) Bowles Rice LLP, West Virginia
counsel to the Loan Parties and Specified Parties, and (z) the

 

38



--------------------------------------------------------------------------------

law firm of Gordon Silver, Nevada counsel to Parent, in each case, with respect
to such matters as may be reasonably requested by Administrative Agent and in
form and substance reasonably satisfactory to Agent

(iii) copies, certified as of the date of this Agreement by a Responsible
Officer, the Secretary or an Assistant Secretary of Borrower, of (A) the
resolutions of the board of directors of Borrower, approving the Loan Documents
and authorizing the entering into of Hedge Transactions, (B) the bylaws of
Borrower, (C) the articles of incorporation of Borrower, duly certified by the
Secretary of State of its the state of incorporation, and (D) all other
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement, the Notes and the other Loan
Documents and Hedge Transactions, and a certificate by a Responsible Officer or
the Secretary or an Assistant Secretary certifying the names and true signatures
of the officers authorized to sign this Agreement, the Notes, Notices of
Borrowing, Notices of Continuation, and the other Loan Documents and Hedge
Transactions to which Borrower is a party;

(iv) copies, certified as of the date of this Agreement by a Responsible Officer
or the Secretary or an Assistant Secretary of each Specified Party and each Loan
Party (other than Borrower) of (A) the resolutions of the board of directors or
managers (or other applicable governing body) of such Specified Party or such
Loan Party approving the Loan Documents to which it is a party, (B) the articles
or certificate (as applicable) of incorporation (or organization) of such
Specified Party or such Loan Party certified by the Secretary of State for the
state of organization, (C) the bylaws or other governing documents of such
Specified Party or such Loan Party, and (D) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Guaranty, the Security Instruments, and the other Loan Documents to which
such Specified Party or such Loan Party is a party, and a certificate of a
Responsible Officer or the Secretary or an Assistant Secretary of such Specified
Party or such Loan Party certifying the names and true signatures of officers of
such Specified Party or such Loan Party authorized to sign the Guaranty,
Security Instruments and the other Loan Documents to which such Specified Party
or such Loan Party a party;

(v) certificates of good standing for each Specified Party, Borrower and each
other Loan Party in each state in which each such Person is organized or
qualified to do business, which certificate shall be (A) dated a date not sooner
than fourteen (14) days prior to the date of this Agreement or (B) otherwise
effective on the Closing Date;

(vi) a certificate dated as of the date of this Agreement from a Responsible
Officer of Parent and Borrower stating that (A) all representations and
warranties of each of Parent and Borrower set forth in this Agreement are true
and correct in all respects as of such date (except in the case of
representations and warranties that are made solely as of an earlier date or
time, which representations and warranties shall be true and correct in all
material respects as of such earlier date or time); (B) no Default has occurred
and is continuing; and (C) the conditions in clauses (a), (b), (c), (g) – (i),
and (k) of this Section 3.01 have been met;

(vii) the NPI Conveyance with respect to substantially all of the Borrower’s Oil
and Gas Properties;

(viii) appropriate UCC-1 Financing Statements and UCC-3 Financing Statements
evidencing assignments or terminations, covering the Collateral for filing with
the appropriate authorities and any other documents, agreements or instruments
necessary to create an Acceptable Security Interest in such Collateral;

 

39



--------------------------------------------------------------------------------

(ix) certificates evidencing the Equity Interests required in connection with
the Security Agreement and powers executed in blank for each such certificate of
Borrower, Prima and any Subsidiary of Borrower;

(x) a certificate from Borrower’s insurance broker or other evidence reasonably
satisfactory to Administrative Agent that all insurance required to be
maintained pursuant to Section 5.02 is in full force and effect and that
Administrative Agent and the Lenders have been named as additional insureds or
loss payee, as applicable, thereunder as its interests may appear and to the
extent required under Section 5.02;

(xi) the Initial Reserve Report, in form and substance reasonably satisfactory
to Administrative Agent; and

(xii) a certificate of the Chief Financial Officer of Parent, in form and
substance reasonably satisfactory to Administrative Agent, attesting to the
Solvency of the Loan Parties and Specified Parties immediately after giving
effect to the Transactions.

(b) Payment of Fees. Administrative Agent and the Lenders shall have received
all commitment, facility (including the Closing Date Closing Fee) and agency
fees and all other fees and amounts due and payable on or prior to the date of
this Agreement, including, to the extent invoiced, reimbursement or payment of
all reasonable and documented out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder (including, without limitation, the fees and
expenses of Simpson Thacher & Bartlett LLP, counsel to the Administrative
Agent).

(c) Delivery of Financial Statements. Administrative Agent and the Lenders shall
have received a true and correct copy of the pro forma balance sheet of Borrower
as of the Closing Date prepared by Borrower giving pro forma effect to the
Transactions.

(d) Security Instruments. Administrative Agent shall have received all
appropriate evidence required by Administrative Agent necessary to determine
that Administrative Agent (for its benefit and the benefit of the Secured
Parties) shall have an Acceptable Security Interest in the Collateral, subject
to the proper recording thereof.

(e) Title. Administrative Agent shall be satisfied in its sole discretion with
the title to the Oil and Gas Properties of the Loan Parties and that such Oil
and Gas Properties constitute at least eighty percent (80%) of the PV9 Value.

(f) Material Adverse Change; Internal Approvals. There shall not have occurred a
material adverse change or material adverse effect, in either case, since
December 31, 2013, (i) in the production and anticipated production of, and
lease operating expenses related to, the Oil and Gas Properties of the Loan
Parties or (ii) with respect to the loan syndication, financial, banking or
capital markets that, in the Administrative Agent’s discretion could impair any
component of the Credit Agreement or the transactions contemplated hereby.
Administrative Agent and Lenders shall have received all internal approvals as
necessary in the sole discretion of Administrative Agent and such Lenders.

(g) No Proceeding or Litigation; No Injunctive Relief. Except as set forth on
Schedule 4.07, no action, suit, investigation or other proceeding (including,
without limitation, the enactment or promulgation of a statute or rule) by or
before any arbitrator or any Governmental Authority shall be pending or, to the
knowledge of Parent or Borrower, threatened and no preliminary or permanent
injunction or order by a state or federal court shall have been entered (i) in
connection with (A) any of

 

40



--------------------------------------------------------------------------------

the Oil and Gas Properties or other Properties of any Loan Party or (B) this
Agreement or any transaction contemplated hereby or (ii) which, in any case,
could reasonably be expected to result in a Material Adverse Change.

(h) Consents, Licenses, Approvals, etc. Administrative Agent shall have received
true copies (certified to be such by Borrower or another appropriate party) of
all consents, licenses and approvals required in accordance with applicable
Legal Requirements, or in accordance with any document, agreement, instrument or
arrangement to which any Specified Party or any Loan Party is a party, in
connection with the execution, delivery, performance, validity and
enforceability of this Agreement and the other Loan Documents.

(i) Notice of Borrowing; Minimum Borrowing Amount. Administrative Agent shall
have received a Notice of Borrowing from Borrower with appropriate insertions
and executed by a duly authorized Responsible Officer of Borrower requesting a
Tranche A Loan in an amount equal to the sum of (i) $102,500,000 plus (ii) the
amount of the Closing Date Closing Fee attributable to the Tranche B Commitment
that is paid in kind.

(j) Material Information. Administrative Agent shall not have become aware of
any material information or other matter that is inconsistent in a material and
adverse manner with any previous due diligence, information or matter (including
any financial information and projections) previously delivered to
Administrative Agent.

(k) Hedge Transactions. Schedule 4.18 shall have set forth therein a complete
list of all Hedge Transactions in effect on the Closing Date unless otherwise
agreed by Administrative Agent in its reasonable discretion. Borrower shall have
entered into Hedge Transactions to effect the hedge positions for the volumes,
years and forecasted production set forth in Schedule 4.18.

(l) USA Patriot Act. Within three (3) days prior to the Closing Date,
Administrative Agent shall have received all documentation and other information
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Patriot Act.

(m) Use of Proceeds. Administrative Agent shall be satisfied that as of the
Closing Date, the proceeds of the initial funding hereunder shall be applied as
provided under Section 5.09.

(n) Insurance. Administrative Agent shall have received information reasonably
requested by it relating to insurance coverage of Borrower (after giving effect
to the Transactions).

(o) Approved Plan of Development. Administrative Agent and Lenders shall have
received an APOD Certificate and shall be satisfied with the Approved Plan of
Development attached thereto.

(p) Republic PSA. Administrative Agent shall be satisfied with the terms of the
Republic PSA.

(q) Corporate Due Diligence. Administrative Agent and Lenders shall be satisfied
with the ownership, management, capital and corporate, organization, tax and
legal structure of each Specified Party and each Loan Party.

Section 3.02 Conditions Precedent to All Borrowings. The obligation of each
Lender to make a Loan on the occasion of each Borrowing shall be subject to the
further conditions precedent that on the date of such Borrowing:

 

41



--------------------------------------------------------------------------------

(a) Drawing Conditions. The following statements shall be true (and each of the
giving of the applicable Notice of Borrowing or Notice of Continuation and the
acceptance by Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by Borrower that on the date of such Borrowing such
statements are true): (i) the representations and warranties of each Specified
Party and each Loan Party set forth in this Agreement and in the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such Borrowing, before and after giving effect
to such Borrowing and to the application of the proceeds from such Borrowing, as
though made on and as of such date (except in the case of representations and
warranties which are made solely as of an earlier date or time, which
representations and warranties shall be true and correct in all material
respects as of such earlier date or time, except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), (ii) no Default or
Event of Default shall have occurred and be continuing or would result from such
Borrowing and (iii) no Material Adverse Change shall have occurred or would
result from such Borrowing or from the application of the proceeds thereof.

(b) Title Information. Administrative Agent shall have received all documents
and instruments requested pursuant to Section 5.10, which title information
(i) shall collectively cover at least eighty percent (80%) of the PV9 Value and
(ii) shall be in form and substance satisfactory to Administrative Agent in its
sole discretion.

(c) Other Documents Administrative Agent shall have received such other
approvals, opinions, or documents as any Lender through Administrative Agent may
reasonably request.

Section 3.03 Conditions Precedent to Tranche B Loans. The obligation of each
Lender to make a Tranche B Loan on the occasion of each Borrowing consisting of
Tranche B Loans, shall be subject to the further conditions precedent that on
the date of such Borrowing:

(a) Notice of Borrowing. Administrative Agent shall have received a Notice of
Borrowing from Borrower with appropriate insertions and executed by a duly
authorized Responsible Officer of Borrower requesting a Tranche B Loan in
setting forth the requested amount of such Tranche B Loan.

(b) Certificate of Chief Financial Officer. Administrative Agent shall have
received a certificate of the Chief Financial Officer of Borrower, in form and
substance reasonably satisfactory to Administrative Agent, demonstrating the
computation of the Pro Forma Asset Coverage Ratio after giving effect to such
requested Borrowing (such computation to be confirmed by Administrative Agent),
and confirming that such Pro Forma Asset Coverage Ratio is greater than:

 

  (i) 0.85 to 1.00, for Borrowings of up to $10,000,000 occurring during the
period from May 1, 2014 through October 31, 2014;

 

  (ii) 1.00 to 1.00, for Borrowings in excess of $10,000,000 occurring during
the period from May 1, 2014 through October 31, 2014;

 

  (iii) 1.00 to 1.00, for Borrowings occurring during the period from
November 1, 2014 through April 30, 2015; and

 

  (iv) 1.10 to 1.00, for Borrowings occurring during the period from May 1, 2015
through the Tranche B Commitment Termination Date.

 

42



--------------------------------------------------------------------------------

(c) Payment of Fees. Administrative Agent and the Lenders shall have received
the all commitment, facility (including the Tranche B Loan Closing Fee) and
agency fees and all other fees and amounts due and payable (including all costs
and expenses that have been invoiced and are payable pursuant to Section 9.04)
on or prior to the date of the proposed Borrowing.

(d) Mortgages and NPI Conveyances. Administrative Agent shall be satisfied that
there are no current obligations to deliver (i) additional or supplemental
Mortgages pursuant to Section 5.08 or (ii) additional or supplemental NPI
Conveyances required to be delivered pursuant to Section 5.17, in each case
without regard to any grace period to deliver such instruments contained in such
Sections.

(e) Other Documents. Administrative Agent shall have received such other
approvals, opinions, or documents as any Lender through Administrative Agent may
reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of Parent, for itself and the other Specified Parties, and Borrower, for
itself, and with respect to each of its Subsidiaries and their respective
Properties, as applicable, represents and warrants as follows:

Section 4.01 Existence; Subsidiaries. Each Specified Party and each Loan Party
is (i) duly organized, validly existing, and in good standing (if applicable)
under the laws of its jurisdiction of formation and (ii) in good standing and
qualified to do business as a foreign business entity in each jurisdiction
(x) where it owns any Oil and Gas Property or (y) where its ownership or lease
of Property (other than Oil and Gas Property) or conduct of its business
requires such qualification, except, with respect to this clause (y), to the
extent that the failure to comply therewith could not reasonably be expected to
cause a Material Adverse Change. As of the date of this Agreement, neither
Parent nor Borrower has any Subsidiaries other than listed on Schedule 4.01 and
no Specified Party or Loan Party owns any other Equity Interests in any Person
except in such Subsidiaries and otherwise as set forth in Schedule 4.01.

Section 4.02 Power. The execution, delivery, and performance by each Specified
Party and each Loan Party of this Agreement, the Guaranty, the Notes, and the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, (a) are within such Specified
Party’s or Loan Party’s corporate or other governing powers, (b) have been duly
authorized by all necessary corporate or other governing action, (c) do not
contravene (i) such Specified Party’s or such Loan Party’s certificate or
articles of incorporation or formation, limited partnership agreement, bylaws,
limited liability company agreement, or other similar governance documents or
(ii) any law or any contractual restriction binding on or affecting such
Specified Party or such Loan Party, and (d) will not result in or require the
creation or imposition of any Lien prohibited by this Agreement. At the time of
each Loan, such Loan, and the use of the proceeds of such Loan, will be within
Borrower’s corporate powers, will have been duly authorized by all necessary
corporate action, will not contravene (x) Borrower’s articles of incorporation
or bylaws, or (y) any law or any contractual restriction binding on or affecting
Borrower and will not result in or require the creation or imposition of any
Lien prohibited by this Agreement.

Section 4.03 Authorization and Approvals. No consent, order, authorization, or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is

 

43



--------------------------------------------------------------------------------

required for the due execution, delivery, and performance by any Specified Party
or any Loan Party of this Agreement, the Guaranty, the Notes, or the other Loan
Documents to which it is a party or the consummation of the transactions
contemplated thereby, including the Transactions, except for (a) the filing of
UCC-1 and UCC-3 Financing Statements and the Mortgages in the state and county
filing offices and (b) those consents and approvals that have been obtained or
made on or prior to the date of this Agreement and that are in full force and
effect. At the time of each Borrowing, no authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority will be
required for such Borrowing or the use of the proceeds of such Borrowing, except
for (i) the filing of any additional UCC-1 or UCC-3 Financing Statements and the
Mortgages in the state and county filing offices and (ii) those consents and
approvals that have been obtained or made on or prior to the date of such
Borrowing, which are, as of the date of such Borrowing, in full force and
effect.

Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the other
Loan Documents to which any Specified Party or any Loan Party is a party have
been duly executed and delivered by such Specified Party or Loan Party. Each
Loan Document to which any Specified Party or any Loan Party is party is the
legal, valid, and binding obligation of such Specified Party or Loan Party, as
applicable, enforceable in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.

Section 4.05 Financial Statements.

(a) The Financial Statements present fairly in all material respects the
consolidated financial condition of Borrower as of their respective dates and
for their respective periods in accordance with GAAP, provided, however, that
any interim Financial Statements are subject to normal year-end adjustments and
lack footnotes and other presentation items. All projections, estimates, and pro
forma financial information furnished by Borrower were prepared on the basis of
assumptions, data, information, tests, or conditions believed to be reasonable
at the time such projections, estimates, and pro forma financial information
were furnished (it being understood by Administrative Agent and the Lenders that
projections as to future events are not viewed as facts and that actual results
may differ from projected results).

(b) As of the date of this Agreement and after giving effect to the making of
the initial Loans, no Specified Party or Loan Party has any Debt other than
(i) the Debt listed on Schedule 4.05, (ii) the Obligations under this Agreement
and (iii) the Obligations arising under the Hedge Transactions described under
Schedule 4.18.

Section 4.06 True and Complete Disclosure. All factual information (excluding
projections, estimates and pro forma financial information) heretofore or
contemporaneously furnished by or on behalf of any Specified Party or any Loan
Party in writing to any Lender or Administrative Agent for purposes of or in
connection with this Agreement, any other Loan Document or any transaction
contemplated hereby or thereby is, and all other such factual information
hereafter furnished by or on behalf of any Specified Party or any Loan Party in
writing to Administrative Agent or any of the Lenders shall be true and accurate
in all material respects on the date as of which such information is dated or
certified and does not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements contained therein
not misleading at such time.

Section 4.07 Litigation; Compliance with Laws.

(a) Except as listed on Schedule 4.07, there is no pending or, to the knowledge
of Parent or Borrower, threatened action or proceeding materially affecting any
Specified Party or any Loan Party

 

44



--------------------------------------------------------------------------------

before any court, Governmental Authority or arbitrator that could reasonably be
expected to cause a Material Adverse Change. Additionally, there is no pending
or, to the knowledge of Parent or Borrower, threatened action or proceeding
instituted against any Specified Party or any Loan Party which seeks to
adjudicate any Specified Party or any Loan Party as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property.

(b) Each Specified Party and each Loan Party has complied in all respects with
all Legal Requirements applicable to the conduct of their respective businesses
or the ownership of their respective Property except for such failures to comply
that would not reasonably be expected to result in a Material Adverse Change.

Section 4.08 Use of Proceeds. The proceeds of the Loans will be used by Borrower
for the purposes described in Section 5.09. No Specified Party or Loan Party is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Loan will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.

Section 4.09 Investment Company Act. No Specified Party or Loan Party is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

Section 4.10 Taxes.

(a) Reports and Payments. All material Returns (as defined below in clause
(c) of this Section) that are required to be filed by or on behalf of any
Specified Party and any Loan Party (hereafter collectively called the “Tax
Group”) have been duly filed on a timely basis or appropriate extensions have
been obtained, and such Returns are and will be true, complete, and correct in
all material respects; and all Taxes shown to be payable on the Returns or on
subsequent assessments with respect thereto will have been paid in full on a
timely basis, and no other material Taxes will be payable by the Tax Group with
respect to items or periods covered by such Returns, except in each case to the
extent of (i) reserves reflected in the financial statements delivered under
this Agreement or (ii) Taxes that are being contested in good faith and for
which adequate reserves have been establish therefor. The reserves for accrued
Taxes reflected in the financial statements delivered to the Lenders under this
Agreement are adequate in the aggregate for the payment of all unpaid Taxes,
whether or not disputed, for the period ended as of the date thereof and for any
period prior thereto, and for which the Tax Group may be liable in its own
right, as withholding agent or as a transferee of the assets of, or successor
to, any Person.

(b) Taxes Definition. “Taxes” in this Section 4.10 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including without limitation, income, gross
receipts, excise, real or personal property, sales, occupation, use, service,
leasing, environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on with respect to any such assessment).

(c) Returns Definition. “Returns” in this Section 4.10 shall mean any federal,
state, local, or foreign report, estimate, declaration of estimated Tax,
information statement or return relating to, or

 

45



--------------------------------------------------------------------------------

required to be filed in connection with, any Taxes, including any information
return or report with respect to backup withholding or other payments of third
parties.

Section 4.11 Pension Plans. No Termination Event has occurred that alone or
together with any other Termination Events that have occurred resulted in or
could reasonably be expected to result in liability of Borrower and other
members of Borrower’s Controlled Group in an aggregate amount exceeding
$200,000, and each Plan has complied with and been administered in all respects
in accordance with applicable provisions of ERISA and the Code except for any
failures to so comply or administer that could not, individually or in the
aggregate, reasonably be expected to cause a Material Adverse Change. A
determination has not been made, and is not reasonably expected to be made, that
any Plan (which has liabilities with respect to vested benefits with an
actuarial present value that exceeds the current value of the assets of such
Plan allocable to such benefit liabilities by more than $200,000) is in “at
risk” status (within the meaning of Section 303 of ERISA). The conditions for
imposition of a lien under Section 303(k) of ERISA do not exist and are not
reasonably expected to arise with respect to any Plan. The present value of all
benefits vested under each Plan (based on the assumptions used to fund such
Plan) did not, as of the last annual valuation date applicable thereto, exceed
the value of the assets of such Plan allocable to such vested benefits in an
amount in excess of $200,000. Neither Borrower nor any member of the Controlled
Group has had a complete or partial withdrawal from any Multiemployer Plan for
which Borrower or any member of the Controlled Group has incurred any
unsatisfied withdrawal liability that alone or together with any other such
withdrawal from a Multiemployer Plan resulted in or could reasonably be expected
to result in an aggregate amount of unsatisfied withdrawal liability owed by
Borrower or members of the Controlled Group exceeding $200,000. To the knowledge
of Borrower, as of the most recent valuation date applicable thereto, neither
Borrower nor any member of the Controlled Group would become subject to
liability under ERISA exceeding $200,000 if Borrower or any member of the
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization. Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, Borrower has no reason to believe that the annual
cost during the term of this Agreement to Borrower for post-retirement benefits
to be provided to the current and former employees of Borrower under welfare
benefit plans (as defined in Section 3(1) of ERISA) could, in the aggregate,
reasonably be expected to cause a Material Adverse Change.

Section 4.12 Condition of Property; Casualties. The material Property owned or
leased by any Loan Party and used in the continuing operations of such Loan
Party, is in good repair, working order and operating condition (subject to
normal wear and tear). Since December 31, 2013, neither the business nor the
material Properties of each Loan Party, taken as a whole and after giving pro
forma effect to the Transactions, has been materially and adversely affected as
a result of any fire, explosion, earthquake, flood, drought, windstorm,
accident, strike or other labor disturbance, embargo, requisition or taking of
Property or cancellation of contracts, Permits, or concessions by a Governmental
Authority, riot, activities of armed forces, or acts of God or of any public
enemy. For the Loan Party’s Oil and Gas Properties where a Loan Party, or an
Affiliate, is the operator, the rights and such Properties presently owned,
leased or licensed by such Loan Party including, without limitation, all
easements and rights of way, include all rights and Properties reasonably
necessary to permit such Loan Party, or such Affiliate, to conduct its business
for such Oil and Gas Properties in a reasonably prudent manner in accordance
with the usual and customary practices of the industry in this region. To the
Borrower’s knowledge, for the Loan Parties’ Oil and Gas Properties where another
party is the operator, the rights and such Properties presently owned, leased or
licensed by the Loan Parties, or such operator, including, without limitation,
all easements and rights of way, include all rights and Properties reasonably
necessary to permit such Loan Party, or such operator, to conduct its business
for such Properties in a reasonably prudent manner in accordance with the usual
and customary practices of the industry in this region.

Section 4.13 No Burdensome Restrictions; No Affiliate Transactions.

 

46



--------------------------------------------------------------------------------

(a) No Specified Party or Loan Party is a party to any indenture, loan, or
credit agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or provision of applicable law or governmental
regulation that could reasonably be expected to cause a Material Adverse Change.
No Specified Party or Loan Party is in default under or with respect to any
contract, agreement, lease, or other instrument to which such Specified Party or
such Loan Party is a party that could reasonably be expected to cause a Material
Adverse Change. No Specified Party or Loan Party has received any notice of any
default under any contract, agreement, lease, or other instrument to such
Specified Party or such Loan Party is a party and such contract, agreement,
lease or other instrument could reasonably be expected to result in payments or
revenue by such Specified Party or such Loan Party in excess of $250,000 in any
fiscal year.

(b) No Specified Party or Loan Party is party to any Affiliate Transaction as of
the Closing Date except as disclosed on Schedule 4.13(b) or, after the Closing
Date, unless disclosed to the Administrative Agent in writing and in compliance
with Section 6.07.

Section 4.14 Environmental Condition.

(a) Permits, Etc. Each Specified Party and each Loan Party (i) has obtained all
Environmental Permits required under Environmental Law for the ownership and
operation of their respective Properties and the conduct of their respective
businesses; (ii) has at all times been and are in compliance with all terms and
conditions of such Environmental Permits and with all other requirements of
applicable Environmental Laws; (iii) has not, except as set forth on Schedule
4.07, received written notice of any outstanding violation or alleged violation
of any Environmental Law or Environmental Permit; and (iv) is not, except as set
forth on Schedule 4.07, subject to any actual, pending or, to Parent’s or
Borrower’s knowledge, threatened Environmental Claim, except for such failures
to obtain an Environmental Permit, failures to comply with Environmental Permits
or Environmental Laws, written notices of violations or alleged violations of
Environmental Laws or Environmental Permits, or Environmental Claims that would
not reasonably be expected to result in a claim, judgment, Lien, or other
encumbrance affecting such Property exceeding $250,000.

(b) Certain Liabilities. None of the present or previously owned, leased or
operated Property of any Specified Party or Loan Party, wherever located,
(i) has been placed on or proposed to be placed on the National Priorities List,
the Comprehensive Environmental Response Compensation Liability Information
System list, or their state or local analogs, or have been otherwise identified
by any Governmental Authority as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws, except for such removal, remediation, cleanup, closure,
restoration, reclamation or other response that would not reasonably be expected
to exceed $250,000 in costs; (ii) is subject to a Lien, arising under or in
connection with any Environmental Laws, that attaches to any revenues or to any
Property owned, leased or operated by Borrower or any of its Subsidiaries,
wherever located; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations that has caused
at the site or at any third-party site any condition that has resulted in or
could reasonably be expected to result in the need for Response, except for a
Response that would not reasonably be expected to exceed $250,000.

(c) Certain Actions. Without limiting the foregoing, (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
undertaken by Borrower or its Subsidiaries on any of their presently or formerly
owned, leased or operated Property except for a Response or other restoration or
remedial project that would not reasonably be expected to cause a Material
Adverse Change and (ii) to Parent’s or Borrower’s knowledge, there are no facts,
circumstances, conditions or

 

47



--------------------------------------------------------------------------------

occurrences with respect to any Property owned, leased or operated by any
Specified Party or Loan Party that could reasonably be expected to form the
basis of an Environmental Claim under Environmental Laws that would reasonably
be expected to cause a Material Adverse Change.

Section 4.15 Permits, Licenses, Etc. Each Specified Party and Loan Party
possesses, or has used commercially reasonable efforts to cause the operator its
Oil and Gas Properties to possess, all authorizations, Permits, licenses,
patents, patent rights or licenses, trademarks, trademark rights, trade names
rights and copyrights which are material to the conduct of its material business
and are required to carry out the Approved Plan of Development. Each Specified
Party and Loan Party manages and operates its business in all material respects
in accordance with all applicable Legal Requirements and good industry
practices.

Section 4.16 Liens; Titles, Leases, Etc.

(a) Each Loan Party has good and defensible title to its Property, free and
clear of all Liens other than Permitted Liens and none of the Property of any
Loan Party is subject to any Lien other than Permitted Liens. All leases and
agreements necessary for the conduct of business of each Loan Party, as it is
presently being conducted, are valid and subsisting, effective and enforceable
against such Loan Party and to Borrower’s knowledge there exists no default or
event of default or circumstance which with the giving of notice or lapse of
time or both would give rise to a default by any Loan Party, or by any of the
other parties thereto, under any such leases or agreements which would result in
a Material Adverse Change. No Loan Party is a party to any agreement or
arrangement (other than this Agreement and the Security Instruments), or subject
to any order, judgment, writ or decree, that either restricts or purports to
restrict its ability to grant Liens to secure the Secured Obligations against
their respective Properties.

(b) After giving full effect to the Permitted Liens, the Loan Parties own a
working interest and net revenue interest, in production attributable to the
Hydrocarbon Interests shown on the Initial Reserve Report, as of the Closing
Date as reflected on Schedule 4.16(b) which is consistent in all material
respects with the Initial Reserve Report, and thereafter which is consistent in
all material respects with the most recently delivered Reserve Report, and the
ownership of such Hydrocarbon Interests shall not in any material respect
obligate any Loan Party to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount
materially in excess of its working interest in each Property set forth, as of
the Closing Date, on Schedule 4.16(b), and thereafter which is consistent in all
material respects with the most recently delivered Reserve Report, that is not
offset by a corresponding proportionate increase in such Loan Party’s net
revenue interest in such Property.

(c) The NPI will be conveyed to Payee by Borrower, free and clear of any Lien
other than the Permitted Liens.

(d) There are no (i) preferential rights to purchase, (ii) required consents to
assignment, (iii) Hydrocarbon purchase or sales agreements that are not
cancellable on ninety (90) day’s notice that are not scheduled on Schedule
4.16(d) or (iv) except as set forth in the relevant leases, lease forfeiture
provisions affecting any Loan Party’s Oil and Gas Properties that have not been
disclosed to the Administrative Agent in Schedule 4.16(d), or with respect to
Oil and Gas Properties acquired after the Closing Date, disclosed in writing to
Administrative Agent and, following such disclosure Schedule 4.16(d) shall be
deemed amended to reflect such Oil and Gas Properties.

 

48



--------------------------------------------------------------------------------

Section 4.17 Solvency and Insurance. Before and after giving effect to the
making of the initial Loans, the Specified Parties and Loan Parties, on a
consolidated basis, Solvent. The Loan Parties carry insurance required under
Section 5.02 of this Agreement.

Section 4.18 Hedging Agreements. Schedule 4.18 sets forth, as of the date of
this Agreement, a true and complete list of all Hedge Transactions of the Loan
Parties (including the term, counterparty, volumes and pricing).

Section 4.19 Gas Imbalances. Except as set forth on Schedule 4.19 or on the most
recent certificate delivered in conjunction with the delivery of a Reserve
Report hereunder, (a) on a net basis there are no gas imbalances, take or pay or
other prepayments which would require any Loan Party to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding one hundred million
(100,000,000) cubic feet of gas in the aggregate and (b) no Loan Party has
produced gas, in any material amount, subject to balancing rights of third
parties or subject to balancing duties under governmental requirements.

Section 4.20 OFAC. Neither any Specified Party nor any Loan Party is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC. Neither any Specified Party nor any Loan
Party (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

Section 4.21 Buildings. In no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definitions of
“Mortgaged Property” and “UCC Collateral” and no Building or Manufactured
(Mobile) Home is encumbered by the Security Instruments. As used herein, “Flood
Insurance Regulations” shall mean (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending 42
USC 4001, et seq.), as the same may be amended or recodified from time to time,
and (d) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.

Section 4.22 Commodity Exchange Act. As of the date hereof and at all times
thereafter, each Loan Party is an “eligible contract participant” as defined in
the Commodity Exchange Act.

Section 4.23 No Default; Material Adverse Change. No Default has occurred and is
continuing. Since the Closing Date, no event or circumstance that would cause a
Material Adverse Change has occurred and is continuing.

Section 4.24 Security Instruments. The Security Instruments create legal, valid
and enforceable Liens on all of the Collateral in favor of the Administrative
Agent, for the benefit of itself and the other Secured Parties, and such Liens
constitute perfected Liens (with the priority such Liens are expressed to have
within the relevant Security Instruments) on the Collateral (to the extent such
Liens are required to be perfected under the terms of the Loan Documents)
securing the Secured Obligations, in each case as and to the extent set forth
therein.

 

49



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Note or any amount under any Loan Document (other than the NPI
Conveyance and any other agreement, instrument or document executed by Borrower
or any of its Subsidiaries at any time solely in connection with the NPI
Conveyance) shall remain unpaid, or any Lender shall have any Commitment
hereunder, Borrower agrees and will cause its Subsidiaries to agree (and to the
extent that the following covenants expressly apply to any Specified Party, each
Specified Party agrees, by its execution of the Guaranty), unless the Required
Lenders shall otherwise consent in writing, to comply with the following
covenants.

Section 5.01 Compliance with Laws, Etc. Borrower shall comply, and cause each
other Loan Party to comply, with all applicable Legal Requirements except for
such failures to comply that would not reasonably be expected to result in a
Material Adverse Change. Without limiting the generality and coverage of the
foregoing, Borrower shall comply, and shall cause each other Loan Party to
comply, with all Environmental Laws and all laws, regulations, or directives
with respect to equal employment opportunity and employee safety in all
jurisdictions in which Borrower or any other Loan Party does business except for
such failures to comply that would not reasonably be expected to result in a
Material Adverse Change. Without limitation of the foregoing, Borrower shall,
and shall cause each other Loan Party to, (a) maintain and possess all
authorizations, Permits, licenses, trademarks, trade names, rights and
copyrights which are necessary to the conduct of its business, except to the
extent failure to do so would not reasonably be expected to result in a Material
Adverse Change, and (b) obtain, as soon as practicable, all consents or
approvals required from any states of the United States (or other Governmental
Authorities) necessary to grant Administrative Agent an Acceptable Security
Interest in the Loan Parties’ Oil and Gas Properties.

Section 5.02 Maintenance of Insurance. Parent shall maintain, on behalf of
Borrower and each other Loan Party, insurance (including hazard insurance) with
respect to their respective properties and business against such liabilities,
casualties and risks as is customary in the relevant industry, all such
insurance to be in amounts and from insurers reasonably acceptable to
Administrative Agent, maintained by Borrower, naming Administrative Agent as
loss payee (or, in the case of liability insurance, together with Lenders, as
additional insureds), and, upon any renewal of any such insurance and at other
times upon request by Administrative Agent, furnish to Administrative Agent
evidence, reasonably satisfactory to Administrative Agent of the maintenance of
such insurance.

Section 5.03 Preservation of Corporate Existence, Etc. Parent and Borrower
shall, and shall cause their respective Subsidiaries that are Specified Parties
or Loan Parties to, (a) preserve and maintain its corporate existence (except as
otherwise permitted pursuant to Section 6.04), rights, franchises, and
privileges in the jurisdiction of its incorporation and (b) qualify and remain
qualified as a foreign corporation in each jurisdiction in which qualification
is necessary in view of its business and operations or the ownership of its
Properties.

Section 5.04 Payment of Taxes, Etc. Borrower shall pay and discharge, and cause
each other Loan Party to pay and discharge, before the same shall become
delinquent, (a) all taxes, assessments, and governmental charges or levies
imposed upon it or upon its income or profits or Property that are material in
amount, prior to the date on which penalties attach thereto and (b) all lawful
claims that are material in amount which, if unpaid, might by law become a Lien
upon its Property; provided, however, that neither Borrower nor any such Loan
Party shall be required to pay or discharge any such tax, assessment, charge,
levy, or claim which is being contested in good faith and by appropriate
proceedings, and with respect to which such reserves as may be required by GAAP,
if any, have been established.

 

50



--------------------------------------------------------------------------------

Section 5.05 Books and Records; Visitation Rights. Each Loan Party will keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
in each case in accordance with GAAP. At any reasonable time and from time to
time, upon reasonable notice, Borrower shall, and shall cause each other Loan
Party to, permit Administrative Agent and any Lender or any of their respective
agents or representatives thereof, to (a) examine and make copies of and
abstracts from such books and records, and visit and inspect, in each case at
their own expense, except during the existence of a Default, at their reasonable
discretion the Properties of, the Loan Parties and (b) discuss the affairs,
finances and accounts of Borrower and any other Loan Party with any of their
respective officers or directors.

Section 5.06 Reporting Requirements. Borrower shall furnish to Administrative
Agent and each Lender:

(a) Annual Financials. For each fiscal year of Borrower and its consolidated
Subsidiaries ended on or ending after December 31, 2014, as soon as available
and in any event not later than one hundred twenty (120) days after the end of
each such fiscal year, (i) a copy of the annual audited financial report for
such year for Borrower and its consolidated Subsidiaries, including therein
Borrower’s and its consolidated Subsidiaries’ balance sheet as of the end of
such fiscal year and Borrower’s and its consolidated Subsidiaries’ statements of
income, cash flows, and retained earnings, together with an unqualified opinion
from an independent public accounting firm registered with the Public Company
Accounting Oversight Board reasonably acceptable to Administrative Agent, and
including any management letters delivered by such accountants to Borrower or
any Subsidiary in connection with such audit and (ii) a Compliance Certificate
executed by a Responsible Officer of Borrower, setting forth reasonably detailed
calculations, with supporting information as may be necessary, to evidence the
information reflected thereon;

(b) Quarterly Financials. As soon as available and in any event not later than
seventy-five (75) days after the end of the first three fiscal quarters of each
fiscal year, commencing with the fiscal quarter ending June 30, 2014, (A) the
unaudited balance sheet and the unaudited statements of income, cash flows, and
retained earnings of Borrower and its consolidated Subsidiaries for such fiscal
period and for the period commencing at the end of the previous fiscal year and
ending with the end of such fiscal quarter, all in reasonable detail and duly
certified with respect to such consolidated statements by a Responsible Officer
of Borrower as having been prepared in accordance with GAAP (subject to the
absence of footnotes and year-end audit adjustments) and (B) a Compliance
Certificate executed by a Responsible Officer of Borrower, setting forth
reasonably detailed calculations, with supporting information as may be
necessary, to evidence the information reflected thereon;

(c) Certified Budget and Projections. (i) Within forty-five (45) days prior to
the end of each fiscal year, and within fifteen (15) days prior to the end of
each fiscal quarter (other than the last fiscal quarter of each fiscal year), in
form and substance satisfactory to Administrative Agent, an estimated budget,
with anticipated capital expenditures, and forecast (including a projected
consolidated balance sheets and income statements) for the following fiscal
year, or the following fiscal quarter, as the case may be, together with such
other information as may be reasonably requested by Administrative Agent, (ii) a
certificate of a Responsible Officer of Borrower that such budget and forecast
are based upon reasonable estimates, information and assumptions and such
Responsible Officer has no reason to believe such budget and forecast are
incorrect or misleading in any material respect and (iii) upon any material
deviation from or modification to such budget and forecast, or if such budget
and forecast would otherwise be materially misleading, a revised budget and
forecast for such fiscal year, or such fiscal quarter, as the case may be,
together with such other information as may be reasonably requested by
Administrative Agent;

 

51



--------------------------------------------------------------------------------

(d) Reserve Reports. As soon as available but in any event on or before each
March 15 and September 15, beginning September 15, 2014, (i) a Reserve Report
dated effective, respectively, as of the immediately preceding December 31 and
June 30 and (ii) such other information as may be reasonably requested by
Administrative Agent or any Lender with respect to the Oil and Gas Properties of
the Loan Parties. Administrative Agent may request additional Reserve Reports,
to be prepared at Borrower’s expense, in its sole reasonable discretion,
together with such other information as may be reasonably requested by
Administrative Agent or any Lender with respect to such Oil and Gas Properties;
provided, however, that Administrative Agent may request only one such
additional Reserve Report during each calendar year, except during the
continuance of an Event of Default, in which case Administrative Agent may
request additional Reserve Reports every ninety (90) days. Each delivery of a
Reserve Report by Borrower to Administrative Agent and the Lenders shall
constitute a representation and warranty by Borrower to Administrative Agent and
the Lenders that (A) the representations and warranties set forth herein are
true and correct with respect to the Oil and Gas Properties specified therein
and such Oil and Gas Properties comply with the covenants set forth in this
Agreement and that title to such Oil and Gas Properties constituting eighty
percent (80%) of the PV9 Value has been reviewed and approved by the
Administrative Agent in accordance with Section 5.10, and (B) the descriptions
of the record title interests of the assets of the Loan Parties that are
included in the calculation of the PV9 Value set forth in such Reserve Report
include the entire record title interests of the Loan Parties in such Oil and
Gas Properties, are complete and accurate in all respects, and take into account
all Permitted Liens;

(e) Production Reports; Lease Operating Expenses. As soon as possible and in any
event within forty-five (45) days after the end of each month, a report, in form
and substance satisfactory to Administrative Agent and certified as being true
and correct in all material respects by a Responsible Officer of Borrower,
setting forth information as to quantities or production from the Loan Parties’
Oil and Gas Properties, volumes of production sold, pricing, purchasers of
production, gross revenues, all lease operating expenses, amounts payable and
aging accounts (as applicable, on a well by well basis) and capital expenditures
attributable thereto, and such other information as Administrative Agent may
reasonably request with respect to the relevant monthly period;

(f) Defaults. As soon as possible and in any event within three (3) Business
Days after a Responsible Officer of a Specified Party or a Loan Party has
knowledge of (i) the occurrence of any Default or (ii) the occurrence of any
default under any instrument or document evidencing Debt of any Loan Party
having an aggregate principal amount in excess of $250,000, in each case which
Default or default is continuing on the date of such statement, a statement of a
Responsible Officer of such Specified Party or such Loan Party setting forth the
details of such Default or default, as applicable, and the actions which such
Specified Party or such Loan Party has taken and proposes to take with respect
thereto;

(g) Quarterly Report on Hedging. Concurrent with the delivery of the financial
statements required under Section 5.06(b) above, a statement prepared by
Borrower and certified as being true and correct in all material respects by a
Responsible Officer of Borrower, setting forth in reasonable detail, all
Hydrocarbon Hedge Agreements to which any production of oil, gas or other
Hydrocarbons from the Oil and Gas Properties of the Loan Parties is then
subject, together with a statement of such Loan Parties’ position with respect
to each such Hydrocarbon Hedge Agreement;

(h) Termination Events. As soon as possible and in any event (i) within thirty
(30) days after Borrower or any member of the Controlled Group knows or has
reason to know that any Termination Event described in clause (a) of the
definition of “Termination Event” has occurred, and (ii) within ten (10) days
after Borrower or any member of the Controlled Group knows or has reason to know
that any other Termination Event has occurred, a statement of a Responsible
Officer of Borrower

 

52



--------------------------------------------------------------------------------

describing such Termination Event and the action, if any, which Borrower or such
Controlled Group member proposes to take with respect thereto;

(i) Termination of Plans. Promptly and in any event within five (5) Business
Days after receipt thereof by Borrower or any member of the Controlled Group
from the PBGC, copies of each notice received by Borrower or any such member of
the Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

(j) Other ERISA Notices. Promptly and in any event within ten (10) Business Days
after receipt thereof by Borrower or any member of the Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by Borrower or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA;

(k) Environmental Notices. Promptly upon the receipt thereof by any Specified
Party or any Loan Party, a copy of any form of request, notice, summons or
citation received from the Environmental Protection Agency, or any other
Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and would
reasonably be expected to cause a Material Adverse Change, (ii) any action or
omission on the part of any Specified Party or any Loan Party in connection with
Hazardous Waste or Hazardous Substances that would reasonably be expected to
result in a Material Adverse Change, including without limitation any
information request related to, or notice of, potential responsibility under
CERCLA, or (iii) concerning the filing of a material Lien pursuant to
Environmental Laws upon, against or in connection with any Specified Party or
any Loan Party, or any of their leased or owned Property, wherever located;

(l) Other Governmental Notices. Promptly and in any event within ten
(10) Business Days after receipt thereof by any Specified Party or any Loan
Party, a copy of any notice, summons, citation, or proceeding seeking to modify
in any material respect, revoke, or suspend any material contract, license,
permit or agreement with any Governmental Authority, if such modification,
revocation, or suspension would reasonably be expected to cause a Material
Adverse Change;

(m) Material Adverse Changes. Prompt written notice of any condition or event of
which any Specified Party or any Loan Party has knowledge, which condition or
event has resulted or could reasonably be expected to result in a Material
Adverse Change, including breach or non-performance of, or any default under, a
Material Contract;

(n) Disputes, Etc. Prompt written notice of (i) any claims, legal or arbitration
proceedings, proceedings before any Governmental Authority, or disputes, in each
case of which any Specified Party or any Loan Party has knowledge, affecting any
Specified Party or any Loan Party that, if adversely determined, would
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which any Specified Party or any Loan Party has knowledge
resulting in or reasonably considered to be likely to result in a strike against
such Specified Party or Loan Party and (ii) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Property of any Loan
Party if such claim, judgment, Lien, or other encumbrance affecting such
Property not otherwise adequately covered by insurance shall exceed $250,000;

(o) Notices Under Other Loan Agreements. Concurrent with the delivery thereof
copies of any statement, report or notice furnished to any Person pursuant to
the terms of any indenture, loan or credit or other similar agreement relating
to Debt of any Loan Party in an aggregate principal amount in excess of
$500,000, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 5.06;

 

53



--------------------------------------------------------------------------------

(p) Notices of Dispositions, Acquisitions and Hedge Transactions. Borrower shall
notify Administrative Agent of any (i) Disposition of Oil and Gas Properties at
least thirty (30) days prior to such Disposition, (ii) acquisition by any Loan
Party of Oil and Gas Properties with a fair market value in excess of $500,000
and (iii) novation, assignment, unwinding, termination or amendment of any hedge
position or Hedge Transaction (identifying any new counterparty, any replacement
hedge position or Hedge Transaction, or describing any material adverse
amendment with respect thereto) at least ten (10) days prior to such novation,
assignment, unwinding, termination or amendment;

(q) APOD Certificate. Contemporaneously with the delivery of the March 15
Reserve Report, an updated APOD Certificate setting forth an updated Approved
Plan of Development that has been approved by Administrative Agent;

(r) Quarterly Report on APOD. On each June 15, September 15 and December 15, a
report prepared by Borrower providing reasonably detailed updates and
confirmations relating to the APOD delivered in connection with the March 15
Reserve Report;

(s) Public Filings. Notice of all documents filed by Borrower or any Subsidiary
with the Securities and Exchange Commission; and

(t) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of any
Specified Party or Loan Party, as any Lender through Administrative Agent may
from time to time reasonably request.

Section 5.07 Maintenance of Property. Subject to Section 6.04, Borrower shall,
and shall cause each other Loan Party to, maintain their owned, leased, or
operated Property in good condition and repair in accordance with customary
industry standards (normal wear and tear excepted) and Borrower shall abstain,
and cause each other Loan Party to abstain from, knowingly or willfully
permitting the commission of waste or other injury, destruction, or loss of
natural resources, or the occurrence of pollution, contamination, or any other
condition in, on or about the owned, leased or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that would reasonably be expected to cause a Material Adverse Change.

Section 5.08 Agreement to Pledge; Additional Guarantors; Accounts.

(a) Upon the acquisition of any Oil and Gas Properties, but no more frequently
than quarterly, or if the aggregate fair market value of all acquired Oil and
Gas Properties during any quarter exceeds $500,000, Borrower (and any other Loan
Party, as applicable) must provide new Mortgages or provide amendments or
supplements to existing Mortgages such that substantially all of the Loan
Parties’ Oil and Gas Properties (and in any event proved and probable Oil and
Gas Properties representing at least ninety percent (90%) of the PV9 Value set
forth in the most recently delivered Reserve Report) are subject to an
Acceptable Security Interest and otherwise comply with this Agreement. In
addition, as to any such Oil and Gas Properties, the Borrower must provide title
information satisfactory to the Administrative Agent in its sole discretion with
regard to Oil and Gas Properties constituting at least eighty percent (80%) of
the PV9 Value set forth in the most recently delivered Reserve Report. All such
Liens will be created and perfected by and in accordance with the provisions of
mortgages, deeds of trust, security agreements and financing statements or other
Security Instruments, all in form and substance reasonably satisfactory to
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.

 

54



--------------------------------------------------------------------------------

(b) Borrower shall cause each Subsidiary to guarantee the Secured Obligations
pursuant to a Guaranty Agreement. In connection with any such guaranty, Borrower
shall (i) notify Administrative Agent of the planned formation or acquisition
(or other similar event) of any Subsidiary prior to the date of such formation
or acquisition (or such later date as may be acceptable to Administrative
Agent), (ii) cause such Subsidiary to execute and deliver a supplement to a
Guaranty or a joinder thereto on the date of formation or acquisition of such
Subsidiary (or such later date as may be acceptable to Administrative Agent),
(iii) cause all of the Equity Interests of such Subsidiary to be pledged to
Administrative Agent, for the benefit of the Secured Parties, and to the extent
such Equity Interests are certificated, cause such original stock or other
certificates evidencing such Equity Interests, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof, to be delivered to Administrative Agent, all on the
date of formation or acquisition of such Subsidiary (or such later date as may
be acceptable to Administrative Agent) and (iv) cause such Subsidiary to execute
and deliver such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by Administrative Agent and on such
date as may be acceptable to Administrative Agent.

(c) Borrower shall, and shall cause each of its Subsidiaries to, cause
Administrative Agent to have an Acceptable Security Interest in all of the Loan
Parties’ respective right, title and interest to (i) all present and future
Equity Interests of Subsidiaries owned or held of record or beneficially by the
Loan Parties; (ii) substantially all of the tangible and intangible personal
Property of the Loan Parties (including Property related to the Oil and Gas
Properties) (other than such excluded assets as provided in this Agreement or
the Security Agreement (unless otherwise required by Administrative Agent in its
sole discretion)); and (iii) all products, profits, rents and proceeds of the
foregoing.

(d) Parent shall, and shall cause each Specified Party to, cause Administrative
Agent to have an Acceptable Security Interest in all of the Specified Party’s
respective right, title and interest to (i) all present and future Equity
Interests of Subsidiaries owned or held of record or beneficially by the
Specified Parties; (ii) substantially all of the tangible and intangible
personal Property of the Specified Parties (including Property related to the
Oil and Gas Properties) (other than such excluded assets as provided in this
Agreement or the Security Agreement (unless otherwise required by Administrative
Agent in its sole discretion)); and (iii) all products, profits, rents and
proceeds of the foregoing.

Section 5.09 Use of Proceeds. The Loan Parties shall use the proceeds of the
Loans (a) to refinance the Existing Indebtedness and pay related fees and
expenses, (b) to fund the Approved Plan of Development and the acquisition of
additional Oil and Gas Properties to the extent permitted thereby and by this
Agreement, and (c) the payment of fees, commissions and expenses incurred in
connection with the Transactions.

Section 5.10 Title Evidence. Borrower shall take such actions and execute and
deliver such documents and instruments as Administrative Agent shall require to
ensure that Administrative Agent shall, at all times, have received satisfactory
title information (including, if reasonably requested, supplemental or new title
opinions addressed to it), which title information (a) shall consist of
(i) title opinions or other title due diligence materials with respect to Oil
and Gas Properties to which Proved Reserves are attributed and (ii) title due
diligence materials (other than title opinions) with respect to Oil and Gas
Properties to which no Proved Reserves are attributed, (b) shall collectively
cover at least eighty percent (80%) of the PV9 Value set forth in the most
recently delivered Reserve Report and (c) shall be in form and substance
acceptable to Administrative Agent in its sole discretion, provided, that if
such title information collectively covers at least eighty percent (80%) of the
PV9 Value set forth in the most recently delivered Reserve Report, Borrower’s
failure to take such actions or execute and deliver such documents and
instruments shall not be a breach of this Section 5.10.

 

55



--------------------------------------------------------------------------------

Section 5.11 Further Assurances; Cure of Title Defects.

(a) Parent and Borrower shall, and shall cause their respective Subsidiaries
that are Specified Parties or Loan Parties to, cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the
Security Instruments and this Agreement. Parent and Borrower hereby authorize,
on their own behalf and on behalf of their respective Subsidiaries that are
Specified Parties or Loan Parties, the Lenders or Administrative Agent to file
any financing statements without the signature of such Person to the extent
permitted by applicable law in order to perfect or maintain the perfection of
any security interest granted under any of the Loan Documents. Parent and
Borrower shall, and shall cause their respective Subsidiaries that are Specified
Parties or Loan Parties to, at Borrower’s expense, promptly execute and deliver
to Administrative Agent upon its request all such other documents, agreements
and instruments to comply with or accomplish the covenants and agreements of any
Specified Party or Loan Party, as the case may be, in the Security Instruments
and this Agreement, or to further evidence and more fully describe the
collateral intended as security for the Secured Obligations, or to correct any
omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable Administrative Agent to exercise and enforce its rights and remedies with
respect to any Collateral.

(b) Within thirty (30) days after (a) a request by Administrative Agent or the
Lenders to cure any title defects or exceptions that are not Permitted Liens
raised by such information or (b) a notice by Administrative Agent that Borrower
has failed to comply with Section 5.10 above, Borrower shall (i) cure such title
defects or exceptions that are not Permitted Liens or substitute acceptable Oil
and Gas Properties with no title defects or exceptions except for Permitted
Liens covering Collateral of an equivalent value and (ii) deliver to
Administrative Agent satisfactory title evidence (including supplemental or new
title opinions meeting the foregoing requirements) in form and substance
acceptable to Administrative Agent in its sole discretion as to the Loan
Parties’ ownership of such Oil and Gas Properties and Administrative Agent’s
Liens and security interests therein as are required to maintain compliance with
Section 5.10.

Section 5.12 Leases; Development and Maintenance. Borrower shall, and shall
cause each other Loan Party to: (a) pay and discharge when due, or cause to be
paid and discharged when due, all rentals, delay rentals, royalties, overriding
royalties, payments out of production and other obligations accruing under, and
perform or cause to be performed each and every act required by each of the oil
and gas leases and all other agreements and contracts constituting or affecting
the Oil and Gas Properties of Borrower and its Subsidiaries (except where the
amount thereof is being contested in good faith by appropriate proceedings and
such reserve as may be required by GAAP shall have been made therefor), (b) do
all other things necessary to keep unimpaired its rights thereunder and prevent
any forfeiture thereof or default thereunder, and operate or cause to be
operated such Oil and Gas Properties as a prudent operator would in accordance
with industry standard practices and in compliance with all applicable proration
and conservation Legal Requirements and any other Legal Requirements of every
Governmental Authority to regulate the development and operations of Oil and Gas
Properties and the production and sale of oil, gas and other Hydrocarbons
therefrom, and (c) maintain (or cause to be maintained) the Leases, wells,
units, acreage, contracts and agreements to which the Oil and Gas Properties of
the Loan Parties pertain in a prudent manner consistent with industry standard
practices.

Section 5.13 Hedging.

(a) As of the Closing Date, Borrower shall, and shall cause each other Loan
Party to, enter into Hydrocarbon Hedge Transactions with an Approved Hedge
Counterparty such that after giving

 

56



--------------------------------------------------------------------------------

effect to such Hydrocarbon Hedge Transaction, no less than ninety percent
(90%) of the anticipated production of natural gas volumes attributable to the
Loan Parties’ PDP Reserves, as reflected in the Initial Reserve Report, for a
sixty (60) month period are covered by such Hydrocarbon Hedge Transactions.

(b) On each March 15 and September 15, starting September 15, 2014, Borrower
shall, and shall cause each other Loan Party to, enter into and maintain
Hydrocarbon Hedge Transactions with an Approved Hedge Counterparty such that
after giving effect to such Hydrocarbon Hedge Transaction, no less than
sixty-five percent (65%) of the anticipated production of natural gas volumes
attributable to the Loan Parties’ PDP Reserves, as reflected in the most
recently delivered Reserve Report, for a rolling forty-eight (48) month period
are covered by such Hydrocarbon Hedge Transactions; provided that no Loan Party
shall be required to maintain Hydrocarbon Hedge Transaction for months beyond
twenty-four (24) months after the Maturity Date.

(c) Upon the request of Administrative Agent, Borrower shall, and shall cause
each other Loan Party to, enter into (i) Interest Hedge Agreements to hedge or
manage the interest rate exposure attributable to a minimum of fifty percent
(50%) of the projected outstanding principal amount of the Loans hereunder from
the date of such request until the Maturity Date and (ii) Hydrocarbon Hedge
Agreements with respect to basis differentials applicable to no more than 50% of
the Loan Parties’ PDP Reserves for the period from the date such request is made
through the earlier to occur of (i) the Maturity Date and (ii) the date,
determined by Administrative Agent in its reasonable discretion, when liquidity
is sufficient.

Section 5.14 Commodity Exchange Act Covenants. Parent and Borrower shall, and
shall cause their respective Subsidiaries that are Specified Parties or Loan
Parties to, (a) execute and deliver amendments to any Loan Documents relating to
Swap Obligations which are necessary to comply with the Commodity Exchange Act
and (b) deliver or report any information to any Lender Hedge Counterparty
necessary for such Lender Hedge Counterparty to comply with the Commodity
Exchange Act. Parent and Borrower shall, and shall cause each of their
respective Subsidiaries that is a Specified Party or a Loan Party and which is a
Qualified ECP Guarantor to, undertake to provide such funds or other support as
may be needed from time to time by each other Specified Party or Loan Party to
honor all of its obligations under any Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 5.14 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.14 voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until this Agreement is
terminated. Each Qualified ECP Guarantor intends that this Section 5.14 shall
constitute, and this Section 5.14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified
ECP Guarantor” means, in respect of any Swap Obligation, each Specified Party or
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty of such Specified Party or Loan Party, or the grant by such party of a
security interest or lien to secure, or the provision of other support of, such
Swap Obligation becomes effective with respect to such Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 5.15 Assigned Security Documents. Each of Parent and Borrower hereby, on
their own behalf and on behalf of their respective Subsidiaries that are
Specified Parties or Loan Parties, as applicable, ratifies, confirms and renews
the Assigned Interests, and agrees that, after giving effect to the

 

57



--------------------------------------------------------------------------------

Assignment and the Security Instruments, such Assigned Interests, as amended and
restated, continue to secure the Existing Obligations, as restated hereunder,
and the Obligations.

Section 5.16 Approved Plan of Development. Borrower shall, and shall cause each
other Loan Party to, (a) timely develop the Oil and Gas Properties and make
capital expenditures on the Oil and Gas Properties in accordance with the
Approved Plan of Development, and (b) except to the extent regulatory approval
has not yet been obtained, have each producing and injection well that is
hereafter completed put into normal operation; provided, to the extent any Oil
and Gas Property referred to in this Section 5.16 is not operated by a Loan
Party, the applicable Loan Party’s obligations under this Section 5.16 shall be
limited to the use of commercially reasonable efforts to cause the operator to
comply with this Section 5.16 (and, to the extent Republic is the operator, to
comply with the Republic Documents). Borrower shall obtain and pay for the
services of all engineering and professional staff and other Persons needed to
prudently execute the Approved Plan of Development.

Section 5.17 Updates of NPI Conveyances. Until the Loans have been paid in full,
Borrower shall, and shall cause each other Loan Party to, as they acquire new
Oil and Gas Properties (or earn any such new Oil and Gas Properties pursuant to
farmout or exploration agreements), grant new NPI Conveyances (or, at Payee’s
election, supplement a then existing NPI Conveyance) conveying a NPI in and to
such Oil and Gas Properties to Payee. Such instruments shall be delivered
(a) within fifteen (15) days after Borrower acquires or earns any Oil and Gas
Properties and (b) within fifteen (15) days after delivery of each Reserve
Report, with respect to any Oil and Gas Properties not properly covered by an
NPI Conveyance. The effective date of each such instrument will be the effective
date of Borrower’s acquisition of its interests in the Oil and Gas Properties
subject to such instrument.

Section 5.18 Deposit Account Control Agreements. No later than thirty (30) days
following the Closing Date (or such later date as approved by Administrative
Agent in its sole discretion), Borrower shall, and shall cause each other Loan
Party to cause all operating and depository accounts of the Loan Parties to be
subject to a Deposit Account Control Agreement.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Note or any amount under any Loan Document (other than the NPI
Conveyance and any other agreement, instrument or document executed by Borrower
or any of its Subsidiaries at any time solely in connection with the NPI
Conveyance) shall remain unpaid, or any Lender shall have any Commitment,
Borrower agrees and will cause its Subsidiaries to agree (and to the extent that
the following covenants expressly apply to any Specified Party, each Specified
Party agrees, by its execution of the Guaranty), unless the Required Lenders
otherwise consent in writing (other than those covenants that specifically
require the consent of Administrative Agent, which covenants shall only require
the consent of Administrative Agent), to comply with the following covenants.

Section 6.01 Liens, Etc. Borrower shall not create, assume, incur, or suffer to
exist, or permit any other Loan Party to create, assume, incur, or suffer to
exist, any Lien on or in respect of any of their respective Property whether now
owned or hereafter acquired (including, without limitation, the posting or
deposit of cash collateral to secure or assure payment of Hedge Obligations), or
assign any right to receive income, except that the Loan Parties may create,
incur, assume, or suffer to exist:

(a) Liens granted under a Loan Document and securing the Secured Obligations;

 

58



--------------------------------------------------------------------------------

(b) purchase money Liens or purchase money security interests upon or in any
equipment acquired or held by a Loan Party in the ordinary course of business
created prior to or at the time of such Loan Party’s acquisition of such
equipment; provided that, the Debt secured by such Liens (i) was incurred solely
for the purpose of financing or refinancing the acquisition of such equipment,
and does not exceed the aggregate purchase price of such equipment, (ii) is
secured only by such equipment, the proceeds of such equipment and the insurance
proceeds related to such equipment and not by any other Properties of the Loan
Parties, and (iii) is permitted under Section 6.02(b);

(c) Liens securing Capital Leases; provided that the Debt secured by such Liens
(i) is secured only by the Property leased under such Capital Leases, the
proceeds of such Property and the insurance proceeds related to such Property
and not any other Properties of the Loan Parties and (ii) is permitted under
Section 6.02(b);

(d) Liens for taxes, assessments, or other governmental charges or levies not
yet due or that (provided foreclosure, sale, or other similar proceedings shall
not have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;

(e) Liens in favor of vendors, carriers, warehousemen, lessors, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;

(f) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Loan Parties to secure
amounts owing, which amounts are not yet due or are being contested in good
faith by appropriate proceedings, and such reserve as may be required by GAAP
shall have been made therefor; provided that, any Liens from any Loan Party or
any of their respective Affiliates that are in favor of a Loan Party or any of
their respective Affiliates shall be subordinated to and expressly subject to
the Liens of the Security Instruments, on terms satisfactory to Administrative
Agent in its sole discretion;

(g) royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Debt for borrowed money and that are taken into account in computing the
net revenue interests and working interests of the Loan Parties warranted in the
Security Instruments or in this Agreement;

(h) Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of any Loan Party;

(i) Liens arising under Leases, operating agreements, unitization and pooling
agreements and orders, farmout agreements, gas balancing agreements and other
agreements, in each case that are customary in the oil, gas and mineral
production business and that are entered into in the ordinary course of business
that are taken into account in computing the net revenue interests and working
interests of the Loan Parties warranted in the Security Instruments or in this
Agreement, to the extent that any such Lien referred to in this clause does not
materially impair the use of the Property covered by such Lien for the purposes
for which such Property is held by any Loan Party or materially impair the value
of such Property subject thereto; provided that, any Liens from any Loan Party
or any of their respective Affiliates that are in favor of a Loan Party or any
of their respective Affiliates shall be

 

59



--------------------------------------------------------------------------------

subordinated to and expressly subject to the Liens of the Security Instruments,
on terms satisfactory to Administrative Agent in its sole discretion;

(j) easements, rights-of-way, restrictions, and other similar encumbrances, and
minor defects in the chain of title that are customarily accepted in the oil and
gas financing industry, including in respect of surface operations or for
pipelines or power lines, none of which materially interfere with the ordinary
conduct of the business of any Loan Party or materially detract from the value
or use of the Property to which they apply;

(k) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(f);

(l) Liens on insurance proceeds securing Debt permitted by Section 6.02(g);

(m) rights reserved to or vested in any Governmental Authority to control or
regulate any Property of any Loan Party, or to use such Property; provided that,
such rights (i) would not reasonably be expected to materially impair the use of
such Property for the purpose for which it is held by such Loan Party and
(ii) would not reasonably be expected to materially diminish the value of such
Property; and

(n) deposits of cash or securities to secure the performance of bids, trade
contracts, leases, statutory obligations and other obligations of a like nature
incurred in the ordinary course of business, including amounts prepaid to
parties providing drilling or completion services and materials, in an aggregate
amount not to exceed $2,000,000 at any time.

Section 6.02 Debts, Guaranties, and Other Obligations. Borrower shall not, and
shall not permit any of other Loan Party to, create, assume, suffer to exist, or
in any manner become or be liable in respect of, any Debt except:

(a) Debt of the Loan Parties under the Loan Documents;

(b) Debt secured by the Liens permitted under paragraphs (b) or (c) of
Section 6.01 and any obligations that are Debt permitted under Section 6.09 in
an aggregate amount not to exceed $1,000,000 at any time;

(c) Debt under Hedge Transactions that are not prohibited by the terms of
Section 6.14; provided that (i) such Debt shall not be secured, other than such
Debt owing to Lender Hedge Counterparties which are secured under the Loan
Documents and (ii) such Debt shall not contain any requirement, agreement or
covenant for any Loan Party to post collateral (including a letter of credit) or
margin to secure their obligations under such Hedge Transactions or to cover
market exposures; provided that, this clause (ii) shall not prevent a Lender
Hedge Counterparty from requiring the obligations under its Hedge Transactions
with any Loan Party to be secured by the Liens granted to Administrative Agent
under the Security Instruments pursuant to such Security Instruments;

(d) Debt consisting of sureties or bonds provided to any Governmental Authority
or other Person and assuring payment of contingent liabilities of any Loan Party
in connection with the operation of the Oil and Gas Properties, including with
respect to plugging, facility removal and abandonment of its Oil and Gas
Properties, in an aggregate outstanding principal amount not at any time to
exceed $2,000,000;

 

60



--------------------------------------------------------------------------------

(e) Debt of any Loan Party owing to any other Loan Party; provided that such
Debt is not held, assigned, transferred, negotiated or pledged to any Person
other than a Loan Party, and, provided further, that any such Debt shall be
subordinated to the Secured Obligations on terms set forth in the Guaranty;

(f) endorsements of negotiable instruments for collection in the ordinary course
of business;

(g) Debt owing to an insurance provider and consisting of obligations to pay
insurance premiums;

(h) trade payables which may be incurred from time to time in the ordinary
course of business which are not greater than ninety (90) days past the date the
invoice was received by the Borrower or delinquent, unless the same are being
contested in good faith by appropriate proceedings, and such reserve as may be
required by GAAP shall have been made therefor; and

(i) other unsecured Debt; provided that, the aggregate outstanding principal
amount of such unsecured Debt shall not at any time exceed $500,000.

Section 6.03 Agreements Restricting Liens and Distributions. Borrower shall not,
and shall not permit any other Loan Party to, create, incur, assume or permit to
exist any contract, agreement or understanding (other than this Agreement and
the Security Instruments) that in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of their respective
Property, whether now owned or hereafter acquired, to secure the Secured
Obligations or restricts any Loan Party from paying dividends to Borrower or
that requires the consent of or notice to other Persons in connection therewith;
provided, that the foregoing shall not apply to (i) restrictions and conditions
imposed by Legal Requirements, (ii) customary restrictions or conditions imposed
by any agreement relating to other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the Property securing such Debt,
or (iii) customary restrictions in Leases, oil and gas leases, subleases,
licenses, easements, rights of way, or with respect to Properties acquired after
the Closing Date, disclosed in writing to Administrative Agent.

Section 6.04 Merger or Consolidation; Asset Sales; Hedge Terminations.

(a) Borrower shall not merge or consolidate with or into any other Person other
than a merger with a wholly owned Subsidiary with Borrower being the surviving
entity; provided that at the time thereof and immediately after giving effect
thereto no Default shall have occurred and Administrative Agent shall continue
to have an Acceptable Security Interest in the Collateral. Borrower shall not
permit any of its Subsidiaries to merge or consolidate with or into any other
Person other than the merger of a Subsidiary into Borrower pursuant to the
immediately preceding sentence or another wholly owned Subsidiary; provided that
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and Administrative Agent shall continue to have an Acceptable
Security Interest in the Collateral; provided, however, that this Section shall
not prohibit the merger of any other Person with and into any Loan Party so long
as such Loan Party is the surviving entity and the investment to be made by such
Loan Party related to such merger would be permitted under the terms hereof.

(b) Borrower shall not, and shall not permit any other Loan Party to, make any
Disposition or to novate, assign, unwind, terminate, or amend a hedge position
or Hedge Transaction other than:

(i) the sale of Hydrocarbons or Liquid Investments in the ordinary course of
business;

 

61



--------------------------------------------------------------------------------

(ii) farmouts of undeveloped acreage and assignments in connection with such
farmouts in each case in an amount not to exceed 5% of the Loan Parties’
aggregate working interest in such acreage unless consented to by Administrative
Agent in its reasonable discretion;

(iii) the Disposition of equipment that is (A) obsolete, worn out, depleted or
uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person, or (C) contemporaneously replaced by
equipment of at least comparable use;

(iv) the Disposition of Property to Borrower or a Loan Party; provided that at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing and Administrative Agent shall continue to have
an Acceptable Security Interest in the Collateral;

(v) if no Default then exists, (A) any Disposition of Oil and Gas Properties of
Borrower or any Subsidiary and (B) the novation or assignment (unless novated or
assigned to a counterparty with equal or better creditworthiness), unwinding,
termination, or amendment (if such amendment is materially adverse to Borrower
or such Subsidiary party thereto) of a hedge position or Hedge Transaction;
provided, in the case of each of (A) and (B) in this Subsection, (1) (y) such
event is not a Triggering Event or (z) such event is a Triggering Event and
(I) the Required Lenders consent to such event, (II) the PV9 Value and PDP PV9
Value is recalculated after giving effect thereto and (III) Borrower shall have
made all payments required under Section 2.03, (2) the consideration received in
respect of such event shall be in the form of cash or Liquid Investments and
equal to or greater than the fair market value of the Properties subject to such
event, and (3) if such event is a Disposition and such Disposition is of a
Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Subsidiary;

(vi) Dispositions of the NPI pursuant to the NPI Conveyance; and

(vii) Dispositions of not more than 250 acres in the aggregate in any calendar
year pursuant to acreage exchanges that are customary in the oil and gas
business and made in the ordinary course of Borrower’s business; and

(viii) Disposition of any Property other than any PDP Reserves or Developed
Non-Producing Reserves not otherwise permitted by clauses (b)(i) through
(b)(vii) of this Section 6.04 having a fair market value, in the aggregate, not
to exceed $1,000,000 during any fiscal year period.

Section 6.05 Restricted Payments. Borrower shall not, and shall not permit any
other Loan Party to, make any Restricted Payments, except that if no Default or
Event of Default exists before or would result after giving effect to the making
of such Restricted Payment, (i) the Subsidiaries of Borrower may make Restricted
Payments to Borrower, (ii) any Loan Party may make Restricted Payments
consisting of dividends or distributions payable solely in Equity Interests of
such Loan Party or warrants, options or other rights to purchase such Equity
Interests, (iii) any Loan Party may make payments of principal or interest on
any Debt, to the extent such Debt is permitted to be incurred pursuant to
Section 6.02 and such payments are permitted under Section 6.16, and (iv) upon
the prior written consent of the Administrative Agent, in its sole discretion,
any other Restricted Payment.

Section 6.06 Investments. Borrower shall not, and shall not permit any other
Loan Party to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in (including, without limitation, the
making of any Acquisition), or purchase or commit to purchase any stock or other
securities or evidences of indebtedness of or Equity Interests in any Person,
except:

(a) Liquid Investments;

 

62



--------------------------------------------------------------------------------

(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(c) loans, advances, and investments by Borrower in and to Guarantors and
investments, loans and advances by Guarantors in and to other Guarantors or
Borrower;

(d) the creation or acquisition of any additional Subsidiaries in compliance
with Section 6.15;

(e) the purchase or acquisition (including investments in ownership interests)
of Oil and Gas Properties by Borrower or Guarantors in connection with or
incidental to the Approved Plan of Development;

(f) so long as no Event of Default exists or would result therefrom, the
purchase or acquisition of the “Properties” (as defined in the Republic PSA)
pursuant to the “Repurchase Right” pursuant to the Republic PSA; and

(g) other investments, loans or advances not otherwise permitted by this
Section 6.06 in an amount not to exceed $1,000,000 in the aggregate at any time,
except for any loans necessary to secure performance bonds for the operation of
any Loan Party’s Oil and Gas Properties at any time, which loans to secure
performance bonds shall not be included when calculating the $1,000,000 limit
under this Section 6.06(f).

Section 6.07 Affiliate Transactions. Borrower shall not, and shall not permit
any other Loan Party to, directly or indirectly, enter into or permit to exist
any transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving of any guaranty, the assumption of any obligation or the rendering of any
service) with any of their Affiliates (other than transactions among Loan
Parties) (“Affiliate Transactions”) unless such transaction or series of
transactions is governed by a written agreement (with notice and a copy thereof
delivered to the Administrative Agent) and is on terms no less favorable to the
Loan Party than those that could be obtained in a comparable arm’s length
transaction with a Person that is not such an Affiliate; provided that in no
event shall the aggregate amount of all sums paid to any Affiliate pursuant to
an Affiliate Transaction during any calendar month exceed an amount equal to
$240,000 less the General and Administrative Costs of the Loan Parties for such
calendar month.

Section 6.08 Compliance with ERISA. Borrower shall not, and shall not permit any
other Loan Party to, directly or indirectly, (a) engage in any transaction in
connection with which Loan Parties could reasonably be expected to be subjected
to either a civil penalty assessed pursuant to section 502(c), (i) or (l) of
ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code, in either case,
that could result in an aggregate liability of the Loan Parties in excess of
$500,000; (b) terminate any Plan in a manner, or take any other action with
respect to any Plan, which could result in any material liability to Borrower or
any Controlled Group member to the PBGC; (c) fail to make full payment when due
of all material amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, Borrower or any Controlled Group member is
required to pay as contributions thereto; (d) permit a Plan (which has
liabilities with respect to vested benefits with an actuarial present value that
exceeds the current value of the assets of such Plan allocable to such benefit
liabilities by more than $200,000) to be in “at risk” status (within the meaning
of Section 303 of ERISA); (e) permit the actuarial present value of the benefit
liabilities under any Plan (based on the assumptions used to fund such Plan) to
exceed, as of the last annual valuation date applicable thereto, the current
value of the assets of such Plan allocable to such benefit liabilities by more
than $500,000; (f) assume an obligation to contribute to any

 

63



--------------------------------------------------------------------------------

Multiemployer Plan where the total aggregate liability of Borrower and any
Controlled Group member arising from withdrawal liability with respect to all
Multiemployer Plans in the aggregate exceeds or is reasonably expected to exceed
$500,000; (g) incur a liability to or on account of a Plan under sections 515,
4062, 4063, 4064, 4201 or 4204 of ERISA, other than a liability that does not
exceed $200,000; (h) assume an obligation to contribute to any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion without liability other than liability that does not exceed $500,000;
(i) fail to make contributions to a Plan such that the conditions for a lien
under Section 303(k) of ERISA are met or are likely to be met with respect to a
Plan or (j) permit to exist any occurrence of any Termination Event resulting in
a liability of Borrower or any other member of the Controlled Group in an amount
exceeding $200,000.

Section 6.09 Sale-and-Leaseback. Borrower shall not, and shall not permit any
other Loan Party to, sell or transfer to a Person any Property, whether now
owned or hereafter acquired, if at the time or thereafter the Loan Party shall
lease as lessee such Property or any part thereof or other Property that such
Loan Party intends to use for substantially the same purpose as the Property
sold or transferred.

Section 6.10 Change of Business. Borrower shall not, and shall not permit any
other Loan Party to, make any material change in the character of its business
as an independent oil and gas exploration and production company, nor will any
Loan Party operate or carry on business in any jurisdiction other than the
United States, excluding the Gulf of Mexico.

Section 6.11 Organizational Documents, Name Change, Change in Accounting. Except
as would otherwise be permitted pursuant to Section 6.04, Borrower shall not,
and shall not permit any other Loan Party to, amend, supplement, modify or
restate their articles or certificate of incorporation or formation, limited
partnership agreement, bylaws, limited liability company agreements, or other
equivalent organizational documents, or amend its name or change its
jurisdiction of incorporation, organization or formation, in each case, in a
manner that would be materially adverse to Lenders without prior consent of
Administrative Agent. Borrower shall not, and shall not permit any other Loan
Party to, make any significant change in accounting treatment or reporting
practices, except as required by GAAP (and then subject to Section 1.03), or
change the fiscal year of any Loan Party.

Section 6.12 Use of Proceeds. Borrower will permit the proceeds of any Loan to
be used for any purpose other than those permitted by Section 5.09. Borrower
shall not, and shall not permit any other Loan Party to, engage in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U). Neither Borrower nor any Person acting on
behalf of Borrower shall take, nor permit any other Loan Party to take, any
action which might cause any of the Loan Documents to violate Regulation T, U or
X or any other regulation of the Board of Governors of the Federal Reserve
System or to violate Section 7 of the Securities Exchange Act of 1934 or any
rule or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect, including without limitation, the use of the proceeds
of any Loan to purchase or carry any margin stock in violation of Regulation T,
U or X.

Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments. Except as set
forth on Schedule 4.19 or on the most recent certificate delivered in
conjunction with the delivery of a Reserve Report hereunder, Borrower shall not,
and shall not permit any other Loan Party to, allow on a net basis, gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of any Loan Party that would require any Loan Party to deliver its
respective Hydrocarbons produced on a monthly basis from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, exceeding one hundred million (100,000,000) cubic feet of gas in the
aggregate.

 

64



--------------------------------------------------------------------------------

Section 6.14 Limitation on Hedging.

(a) Speculative Purposes. Borrower shall not, and shall not permit any other
Loan Party to purchase, assume, or hold a speculative position in any
commodities market or futures market or enter into any Hedge Transaction for
speculative purposes.

(b) Risk Management; Term; Counterparty. Borrower shall not, and shall not
permit any other Loan Parties to, be party to or otherwise enter into any Hedge
Transaction (i) that is entered into for reasons other than as a part of its
normal business operations as a risk management strategy and/or hedge against
changes resulting from market conditions related to the Loan Parties’
operations, (ii) that would fail to comply with Section 5.13, and (iii) with a
Person other than an Approved Hedge Counterparty.

(c) Additional Limitations on Hedging. Borrower shall not, and shall not permit
any other Loan Party to, be party to or enter into any Hedge Transaction unless:

(i) such Hedge Transactions are listed on Schedule 4.18 or, after giving effect
to such Hedge Transaction, the aggregate anticipated production of natural gas
volumes subject to Hedge Transactions for any period may not exceed ninety
percent (90%) of the anticipated production of crude oil, natural gas and
natural gas liquids volumes attributable to the Loan Parties’ PDP Reserves, as
reflected in the most recently delivered Reserve Report, and calculated on an
aggregate basis for the Loan Parties, taken as a whole;

(ii) the calculation of volume limitations in clause (i) shall not double count
volumes subject to a collar;

(iii) the volume limitations in clause (i) shall not apply to the anticipated
production of Hydrocarbons which are the subject of an Acquisition prior to
effecting such Acquisition; and

(iv) such Hedge Transactions shall only reference Hydrocarbons of the type
described in the Reserve Report and otherwise comply with the terms of this
Agreement.

(d) Interest Hedge Agreements. Borrower shall not, and shall not permit any
other Loan Party to, be party to or otherwise enter into any Interest Hedge
Agreement if, at the time such Hedge Transaction is entered into, the aggregate
of all Interest Hedge Agreements, before and after giving effect to such Hedge
Transaction, hedge or manage the interest rate exposure attributable to greater
than one hundred percent (100%) of the projected outstanding principal amount of
the Loans hereunder for the period of such Hedge Transaction.

Section 6.15 Additional Subsidiaries. Borrower shall not, and shall not permit
any other Loan Party to, create or acquire any additional Subsidiaries without
(a) prior written notice to Administrative Agent and (b) being in compliance
with Section 5.08. No Loan Party shall have any Foreign Subsidiaries. Borrower
shall not have any Subsidiary other than Subsidiaries all of the Equity
Interests of which are owned, directly or indirectly, by Borrower.

Section 6.16 Prepayment and Repayment of Debt. Neither Parent nor Borrower
shall, and shall not permit any of their respective Subsidiaries that is a
Specified Party or a Loan Party to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (a) the
prepayment of the Obligations in accordance with the terms of the Loan
Documents, (b) regularly scheduled or required

 

65



--------------------------------------------------------------------------------

repayments or redemptions of Debt permitted under Section 6.02, and (c) in
connection with the novation of Hedge Transactions with equal or greater value.

Section 6.17 Current Ratio. Borrower shall not permit, as of the last day of
each fiscal quarter, commencing with the fiscal quarter ending on September 30,
2014, the ratio of Borrower’s and its consolidated Subsidiaries’
(a) consolidated current assets to (b) consolidated current liabilities, to be
less than 1.00 to 1.00. For purposes of this calculation, (i) “current assets”
shall include, as of the date of calculation, the aggregate Unused Commitment
Amount but shall exclude, as of the date of calculation, any asset representing
a valuation account arising from the application of ASC 718 and 815, and
(ii) “current liabilities” shall exclude, as of the date of calculation, the
current portion of long–term Debt existing under this Agreement and any
liabilities representing a valuation account arising from stock based
compensation, derivatives and hedging and the application of ASC 718 and 815.

Section 6.18 Total Leverage Ratio. Borrower shall not permit the Total Leverage
Ratio to be greater than (i) 6.50 to 1.00 for any fiscal quarter ending during
period from April 1, 2015 until December 31, 2015, (ii) 5.50 to 1.00 for any
fiscal quarter ending during the period of January 1, 2016 until December 31,
2016, (iii) 4.75 to 1.00 during the period of January 1, 2017 until December 31,
2017, and (iv) 3.0 to 1.00 for any fiscal quarter ending during the period of
January 1, 2018 until the Maturity Date.

Section 6.19 Capital Expenditures. Borrower shall not, and shall not permit any
other Loan Party to, make or become legally obligated to make any Capital
Expenditure except for APOD Capital Expenditures and Capital Expenditures in
response to health and safety emergencies.

Section 6.20 Amendments to Material Contracts. Borrower shall not, and shall not
permit any other Loan Party to, amend, modify or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of (i) any Material Contract to which Republic or any Affiliate is a
counterparty without prior consent of Administrative Agent or (ii) any other
Material Contract in a manner that would be materially adverse to Lenders
without prior consent of Administrative Agent.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

(a) Payment. Borrower shall fail to pay any principal, interest, fees,
reimbursements, indemnifications, or other amounts due and payable hereunder or
under any other Loan Document;

(b) Representation and Warranties. Any representation or warranty made or deemed
to be made by any Specified Party or any Loan Party in connection with this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) when made or deemed to be made;

(c) Covenant Breaches. Any Specified Party or any Loan Party shall (i) fail to
perform or observe any term or covenant set forth in Section 5.03 (with respect
to the Borrower or any Subsidiary), Section 5.19, or Article VI of this
Agreement or (ii) fail to perform or observe any other term or covenant set
forth in this Agreement or in any other Loan Document that is not covered by
clause (i) above or covered by any other provision of this Section 7.01 and such
failure (in (ii) only)

 

66



--------------------------------------------------------------------------------

shall remain unremedied for a period of thirty (30) calendar days after the
earliest of (A) the date any Responsible Officer of any Specified Party or any
Loan Party has actual knowledge of such breach, and (B) the date written notice
thereof shall have been given to Borrower by Administrative Agent or a Lender
(such grace period to be applicable only in the event such Default can be
remedied by corrective action of a Specified Party or a Loan Party);

(d) Cross-Defaults. (i) Any Loan Party shall fail to pay any principal of or
premium or interest on its Debt that is outstanding in a principal amount of at
least $500,000 individually or when aggregated with all such Debt of Borrower
and any of its Subsidiaries so in default (but excluding the Obligations) when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to Debt (including,
without limitation, any event of default or termination event under any Hedge
Transaction) that is outstanding in a principal amount (or termination payment
amount or similar amount) of at least $250,000 individually or when aggregated
with all such Debt of any Loan Parties so in default, and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; (iii) any such Debt in a principal
amount of at least $500,000 individually or when aggregated with all such Debt
of any Loan Party shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; or (iv) any Specified Party or Loan Party or any other
Person party to any Republic Document or any documents executed in connection
therewith fails to duly observe, perform or comply with the Republic Documents
or such other documents (without giving effect to any waivers not approved in
writing by Administrative Agent) or the Republic Documents or such other
documents cease to be in full force and effect and enforceable against each
Person party thereto in accordance with their terms;

(e) Insolvency. (i) Any Specified Party or any Loan Party shall generally be
unable to pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; (ii) any proceeding shall be instituted by or against any
Specified Party or any Loan Party seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property and, in the case of any such proceeding instituted against such
Specified Party or such Loan Party either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days or any of the actions
sought in such proceeding shall occur; or (iii) any Specified Party or any Loan
Party, shall take any corporate action to authorize any of the actions set forth
above in this paragraph (e);

(f) Judgments. Any judgment (not covered by insurance satisfactory to
Administrative Agent in its reasonable discretion) or order for the payment of
money in excess of $500,000 shall be rendered against any Loan Party and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

(g) Termination Events. Any Termination Event shall have occurred and,
(i) thirty (30) days after Borrower shall have notice thereof, such Termination
Event shall not have been corrected and (ii) such Termination Event, together
with any other Termination Events that have occurred and

 

67



--------------------------------------------------------------------------------

which have not been corrected within thirty (30) days after Borrower shall have
notice thereof, resulted in liability of Borrower and other members of the
Controlled Group in an aggregate amount exceeding $200,000;

(h) Plan Withdrawals. Borrower or any member of the Controlled Group shall have
made a complete or partial withdrawal from a Multiemployer Plan and the plan
sponsor of such Multiemployer Plan shall have notified such withdrawing employer
that such employer has incurred a withdrawal liability that, together with any
other unsatisfied withdrawal liabilities incurred by Borrower or any member of
the Controlled Group with respect to a complete or partial withdrawal from a
Multiemployer Plan, exceeds $200,000;

(i) Change of Control. A Change of Control shall have occurred;

(j) Loan Documents. Any material provision of any Loan Document shall for any
reason cease to be valid and binding on any Specified Party or any Loan Party or
any such Person shall so state in writing;

(k) Security Instruments. Administrative Agent shall fail to have an Acceptable
Security Interest in any portion of the Collateral in excess of ten percent
(10%) of the PV9 Value according to the most recently delivered Reserve Report;
or

(l) Potential Failure of Title. The title of any Loan Party to any of the Oil
and Gas Properties subject to the Mortgages in excess of ten percent (10%) of
the PV9 Value of such Oil and Gas Properties according to the most recent
Reserve Report shall become the subject matter of a claim of title adverse to
such Loan Party in litigation before any Governmental Authority or arbitrator
and reasonably adequate reserves have not been established for such claim.

Section 7.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.01) shall have
occurred and be continuing after taking into account the applicable cure period,
then, and in any such event,

(a) Administrative Agent (i) shall at the request, or may with the consent, of
the Required Lenders, by notice to Borrower, declare the obligation of each
Lender to make extensions of credit hereunder, including making Loans to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to
Borrower, declare all Obligations to be forthwith due and payable, whereupon all
such amounts shall become and be forthwith due and payable in full, without
notice of intent to demand, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, grace, notice of dishonor, notice of
intent to accelerate, notice of acceleration, and all other notices, all of
which are hereby expressly waived by Borrower; and

(b) Administrative Agent shall at the request of, or may with the consent of,
the Required Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of itself, and the Lenders by appropriate proceedings.

Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,

(a) (i) the obligation of each Lender to make extensions of credit hereunder,
including making Loans, shall terminate, and (ii) all Obligations shall become
and be forthwith due and payable

 

68



--------------------------------------------------------------------------------

in full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by Borrower; and

(b) Administrative Agent shall at the request of, or may with the consent of,
the Required Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of itself, and the Lenders by appropriate proceedings.

Section 7.04 Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, Administrative Agent and each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Administrative Agent or such Lender to or for the credit or the account of
any Specified Party or any Loan Party against any and all of the Obligations
held by Administrative Agent or such Lender, and the other Loan Documents,
irrespective of whether or not Administrative Agent or such Lender shall have
made any demand under this Agreement, such Notes, or such other Loan Documents,
and although such obligations may be unmatured. Administrative Agent and each
Lender agrees to promptly notify such Specified Party or such Loan Party after
any such set-off and application made by Administrative Agent or such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of Administrative Agent and each Lender
under this Section 7.04 are in addition to any other rights and remedies
(including, without limitation, other rights of set-off) which Administrative
Agent or such Lender may have.

Section 7.05 Non-exclusivity of Remedies. No remedy conferred upon
Administrative Agent and the Lenders is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.

Section 7.06 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or Property actually received by Administrative
Agent pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument, or any other agreement with
any Specified Party, Borrower or any of its Subsidiaries that secures any of the
Secured Obligations, shall be, applied in the following order (unless another
order is required by Legal Requirement or is expressly provided for in such Loan
Document or other agreement):

(a) First, to the payment of all amounts, including without limitation costs and
expenses incurred in connection with the collection of such proceeds and the
payment of any part of the Secured Obligations, due to Administrative Agent
under any of the expense reimbursement or indemnity provisions of this Agreement
or any other Loan Document, any Security Instrument, or other collateral
documents, and any applicable law;

(b) Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Loans then
due and payable, any Lender Hedging Obligations and any Banking Services
Obligations, provided that, to the extent that any Excluded Swap Obligations
exist, payments or the proceeds of any Collateral may not be shared with the
Lender Hedge Counterparties to the extent that doing so would violate the
Commodity Exchange Act;

(c) Third, ratably, to the payment of any remaining Obligations due and payable,
if any; and

 

69



--------------------------------------------------------------------------------

(d) Fourth, the remainder, if any, to the Loan Parties, their respective
successors or assigns, or such other Person as may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct.

Section 7.07 Affiliate Operators. In addition to all rights and remedies under
this Agreement, any other Loan Document, at law and in equity, if any Event of
Default shall occur Administrative Agent shall have the right to request that
any operator of any Mortgaged Properties (or similar terms, as defined in each
of the Mortgages) which is either a Specified Party, a Loan Party or any of
their Affiliates resign (or such Loan Party use commercially reasonable efforts
to cause such other party to resign) as operator under the joint operating
agreement applicable thereto; and no later than sixty (60) days after receipt by
Borrower of any such request, such Specified Party, Loan Party or of its
Affiliate shall resign (or such Specified Party or Loan Party shall use
commercially reasonable efforts to cause such other party to resign) as operator
of such Mortgaged Properties.

ARTICLE VIII

ADMINISTRATIVE AGENT

Section 8.01 Authorization and Action. Each Lender hereby appoints and
authorizes Administrative Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to Administrative
Agent by the terms hereof and of the other Loan Documents, together with such
powers as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement or any other Loan Document (including, without
limitation, enforcement or collection of the Obligations), Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders and all holders of
Obligations; provided, however, that Administrative Agent shall not be required
to take any action that exposes Administrative Agent to personal liability or
that is contrary to this Agreement, any other Loan Document, or applicable law.

Section 8.02 Administrative Agent’s Reliance, Etc. Neither Administrative Agent
nor any of its directors, officers, agents, or employees shall be liable for any
action taken or omitted to be taken (INCLUDING ADMINISTRATIVE AGENT’S OWN
NEGLIGENCE) by it or them under or in connection with this Agreement or the
other Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing,
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until Administrative Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form and substance satisfactory to
Administrative Agent; (b) may consult with legal counsel (including counsel for
Borrower), independent public accountants, and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants, or experts;
(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties, or representations
made in or in connection with this Agreement or the other Loan Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document on the part of Borrower or its Subsidiaries or to inspect
the Property (including the books and records) of Borrower or its Subsidiaries;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Agreement
or any other Loan Document; and (f) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate, or other instrument or writing (which may be by facsimile) believed
by it to be genuine and signed or sent by the proper party or parties.

 

70



--------------------------------------------------------------------------------

Section 8.03 Administrative Agent and Its Affiliates. With respect to its
Commitment, the Loans made by it, and the Obligations owed to it, Administrative
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not Administrative Agent. The
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Administrative Agent in its individual capacity. Administrative Agent and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, Borrower or
any of its Subsidiaries, and any Person who may do business with or own
securities of Borrower or any such Subsidiary, all as if Administrative Agent
were not an agent hereunder and without any duty to account therefor to the
Lenders.

Section 8.04 No Reliance.

(a) Each Lender acknowledges that it has, independently and without reliance
upon Administrative Agent, the arranger or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon Administrative Agent, the arranger or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of Borrower or any of its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by Administrative Agent
hereunder, neither Administrative Agent nor the arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of Borrower (or any of
its Affiliates) which may come into the possession of Administrative Agent, the
arranger or any of the foregoing’s Affiliates. In this regard, each Lender
acknowledges that Haynes and Boone, LLP is acting in this transaction as special
counsel to Administrative Agent only. Each other party hereto will consult with
its own legal counsel to the extent that it deems necessary in connection with
the Loan Documents and the matters contemplated therein.

(b) The Lenders acknowledge that Administrative Agent and the arranger are
acting solely in administrative capacities with respect to structuring and
syndication of this facility and have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their
administrative duties, responsibilities and liabilities specifically as set
forth in the Loan Documents and in their capacity as Lenders hereunder. In
structuring, arranging or syndicating this Agreement, each Lender acknowledges
that Administrative Agent and the arranger may be an agent or lender under the
other loans or other securities and waives any existing or future conflicts of
interest associated with their role in such other debt instruments. If in the
administration of this facility or any other debt instrument, Administrative
Agent determines (or is given written notice by any Lender that a conflict
exists), then it shall eliminate such conflict within ninety (90) days or resign
pursuant to the terms hereof and shall have no liability for action taken or not
taken while such conflict existed.

Section 8.05 Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY
ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY BORROWER),
ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,

 

71



--------------------------------------------------------------------------------

ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST
ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (INCLUDING ADMINISTRATIVE AGENT’S OWN NEGLIGENCE), AND
INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL CLAIMS AND ANY LIABILITIES ARISING
UNDER ENVIRONMENTAL LAW, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION
OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM
ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT. WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE ADMINISTRATIVE
AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY OUT-OF-POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT ADMINISTRATIVE AGENT IS NOT
REIMBURSED FOR SUCH BY BORROWER. Notwithstanding the foregoing, the preceding
provisions of this Section 8.05 shall apply only to liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that were incurred by or asserted against Administrative Agent in
its capacity as such, or against any Affiliate thereof, or any of such Person’s
or Affiliate’s respective directors, officers, employees, or agents, acting for
Administrative Agent in connection with such capacity. To the extent that the
indemnity obligations provided in this Section 8.05 are for the benefit of
Administrative Agent as the named secured party under the Liens granted under
the Security Instruments, each Lender hereby agrees that if such Lender ceases
to be a Lender hereunder but Obligations owing to such Lender or an Affiliate of
such Lender continue to be secured by such Liens, then such Lender shall
continue to be bound by the provisions of this Section 8.05 until such time as
such Obligations have been satisfied or terminated in full and subject to the
terms of the last sentence of Section 9.11. In such event, in determining the
pro rata shares under this Section 8.05, the Lenders shall include the aggregate
amount (giving effect to any netting agreements) that would be owing to such
Lender Hedge Counterparty if such Hedge Transactions were terminated at the time
of determination.

Section 8.06 Successor Administrative Agent. Administrative Agent may resign at
any time by giving not less than thirty (30) days prior written notice thereof
to the Lenders and Borrower and may be removed at any time with or without cause
by the Required Lenders upon receipt of written notice from the Required Lenders
to such effect. Upon receipt of notice of any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Administrative
Agent with, if any Event of Default has not occurred and is not continuing, the
consent of Borrower, which consent shall not be unreasonably withheld. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders with the consent of Borrower, and shall have accepted such appointment,
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders and Borrower, appoint a successor Administrative Agent, which shall
be, in the case of a successor agent, a commercial bank organized under the laws
of the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000; provided that, if Administrative
Agent shall notify Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and

 

72



--------------------------------------------------------------------------------

under the other Loan Documents (except that in the case of any collateral
security held by Administrative Agent on behalf of the Lenders under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the retiring Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges,
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Loan Documents.

Section 8.07 Additional Agents; Delegation by Administrative Agent.
Administrative Agent shall have the right to appoint and nominate arrangers,
documentation agents, syndication agents and such other agents from time to time
in its sole and absolute discretion; provided that, no agent (other than
Administrative Agent) or arranger shall have any duties, obligations or
liabilities in its respective capacity as agent or arranger except as may be
expressly set forth herein. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. The exculpatory provisions of this Agreement and the Loan Documents shall
apply to any such sub-agent of Administrative Agent, and shall apply to such
sub-agents’ respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

Section 8.08 Collateral Matters.

(a) Administrative Agent is authorized on behalf of the Secured Parties, without
the necessity of any notice to or further consent from the Secured Parties, from
time to time, to take any actions with respect to any Collateral or Security
Instruments which may be necessary to perfect and maintain Acceptable Security
Interests in and Liens upon the Collateral granted pursuant to the Security
Instruments. Administrative Agent is further authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from the
Secured Parties, from time to time, to take any action (other than enforcement
actions requiring the consent of, or request by, the Required Lenders as set
forth in Section 7.02 or Section 7.03) in exigent circumstances as may be
reasonably necessary to preserve any rights or privileges of the Secured Parties
under the Loan Documents or applicable law. By accepting the benefit of the
Liens granted pursuant to the Security Instruments, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (a).

(b) Each Secured Party irrevocably authorizes Administrative Agent to release
any Lien granted to or held by Administrative Agent upon any Collateral (other
than Liens granted pursuant to the Borrower NPI Mortgage) or release any
Guarantor from its obligations under any Loan Document: (i) termination of the
Commitments of the Lenders under the Credit Agreement and the other Loan
Documents, termination of all Hedge Transactions with Lender Hedge
Counterparties that are secured by the Liens on the Collateral (other than Hedge
Transactions with any Lender Hedge Counterparty with respect to which other
arrangements satisfactory to the Lender Hedge Counterparty and Borrower have
been made; provided that, unless a Lender Hedge Counterparty notifies
Administrative Agent in writing at least two (2) Business Days prior to the
expected termination of the Commitments that such arrangements have not been
made, then solely for the purposes of this clause (b) it shall be deemed that
such satisfactory arrangements have been made), and payment in full of all
Secured Obligations (other than (x) customary indemnity and reimbursement
obligations for

 

73



--------------------------------------------------------------------------------

which no demand has been made, (y) NPI Obligations and (z) Lender Hedge
Obligations or Banking Services Obligations with respect to which other
arrangements satisfactory to the Lender Hedge Counterparty or Banking Services
Provider, as applicable, and Borrower have been made; provided that, unless a
Lender Hedge Counterparty or Banking Services Provider notifies Administrative
Agent in writing at least two (2) Business Days prior to the expected
termination of the Commitments that such arrangements have not been made, then
solely for the purposes of this clause (b) it shall be deemed that such
satisfactory arrangements have been made); (ii) constituting Property sold or to
be sold or otherwise disposed of as part of or in connection with any
Disposition permitted under this Agreement, the other Loan Documents and the NPI
Conveyance; (iii) constituting Property in which any Specified Party, Borrower
or any Subsidiary owned no interest at the time the Lien was granted or at any
time thereafter; (iv) constituting Property leased to any Specified Party,
Borrower or any Subsidiary under a lease which has expired or has been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by such Specified Party, Borrower or
such Subsidiary to be, renewed or extended; or (v) if approved, authorized or
ratified in writing by the applicable Required Lenders or all the Lenders, as
the case may be, as required by Section 9.01. Upon the request of Administrative
Agent at any time, the Secured Parties will confirm in writing Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 8.08. By accepting the benefit of the Liens granted pursuant to the
Security Instruments, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (b). Notwithstanding anything contained in any of the
Loan Documents to the contrary, no Liens securing the Secured Obligations under
the Borrower NPI Mortgage shall be released until payment in full of all Secured
Obligations, including the NPI Obligations, except (i) as contemplated by
clauses (ii), (iii), or (iv) of the prior sentence or (ii) if approved,
authorized or ratified in writing by both (A) the Payee and (B) the applicable
Required Lenders or all the Lenders, as the case may be, as required by
Section 9.01.

(c) Notwithstanding anything contained in any of the Loan Documents to the
contrary, Borrower, Administrative Agent, and each Secured Party hereby agree
that no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder and under the Security Instruments may
be exercised solely by Administrative Agent on behalf of the Secured Parties in
accordance with the terms hereof. By accepting the benefit of the Liens granted
pursuant to the Security Instruments, each Secured Party not party hereto hereby
agrees to the terms of this paragraph (c).

ARTICLE IX

MISCELLANEOUS

Section 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by Borrower
or any Subsidiary therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders and Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that:

(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the Lenders directly and adversely affected thereby, do any of the following:
(i) reduce the principal of, or interest on, the Obligations or any fees or
other amounts payable hereunder or under any other Loan Document (provided that,
the consent of the Required Lenders shall be sufficient to waive or reduce the
increased portion of interest resulting from Section 2.06(b)), (ii) postpone any
date fixed for any payment of principal of, or interest on, the Obligations, or
any fees or other amounts payable

 

74



--------------------------------------------------------------------------------

hereunder or extend the Maturity Date, the Tranche B Commitment Termination Date
or the Commitment Termination Date, (iii) change the percentage of Lenders that
shall be required for the Lenders or any of them to take any action hereunder or
under any other Loan Document, (iv) amend Section 2.08 in such a manner as to
alter the pro rata sharing of payments required therein or this Section 9.01, or
(v) amend the definition of “Required Lenders”;

(b) no amendment, waiver, or consent shall, unless in writing and signed by all
of the Lenders affected thereby do any of the following: (i) release any
Subsidiary from its obligations under any Guaranty other than as a result of a
transaction permitted hereby, (ii) waive any of the conditions specified in
Section 3.01, (iii) increase the Tranche A Commitment, the Tranche B Commitment
or the Tranche C Commitment of any Lender or (iv) release any Collateral
securing the Secured Obligations, except for releases of Collateral as permitted
under Section 8.08(b);

(c) no amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent, in addition to the Lenders required above to take such
action, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document;

(d) Syndication Amendments shall be governed solely by Section 2.15; and

(e) Incremental Amendments shall be governed solely by Section 2.01(b).

No Lender or any Affiliate of a Lender shall have any voting rights under any
Loan Document as a result of the existence of the Hedging Obligations or Banking
Services Obligations.

Section 9.02 Notices, Etc.

(a) Standard Application. All notices and other communications (other than
Notices of Borrowing and Notices of Continuation, which are governed by Article
II of this Agreement and other than as provided in clause (b) below) shall be in
writing and hand delivered with written receipt, sent by facsimile (with a hard
copy sent as otherwise permitted in this Section 9.02), sent by a nationally
recognized overnight courier, or sent by certified mail, return receipt
requested as follows: if to a Loan Party, as specified on Schedule I, if to
Administrative Agent, at its credit contact specified under its name on Schedule
I, and if to any Lender, at is credit contact specified in its Administrative
Questionnaire. Each party may change its notice address by written notification
to the other parties. All such notices and communications shall be effective
when delivered, except that notices and communications to any Lender pursuant to
Article II shall not be effective until received and, in the case of facsimile,
such receipt is confirmed by such Lender verbally or in writing.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Administrative Agent or Borrower may, in their discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or

 

75



--------------------------------------------------------------------------------

communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 9.03 No Waiver; Remedies. No failure on the part of any Lender or
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 9.04 Costs and Expenses. Borrower agrees to pay on demand (a) all
reasonable and documented out-of-pocket costs and expenses of Administrative
Agent in connection with the preparation, execution, waiver, delivery,
administration, modification, and amendment of this Agreement, the Notes, the
Guaranties, and the other Loan Documents including, without limitation, the
reasonable fees and reasonable out-of-pocket expenses of counsel for
Administrative Agent with respect to advising Administrative Agent as to its
rights and responsibilities under this Agreement and the costs and expenses of
consultants and other advisors (including periodic collateral, financial control
and field examinations, and asset monitoring and appraisal expenses) (b) all
out-of-pocket costs and expenses, if any, of Administrative Agent and each
Lender (including, without limitation, counsel fees and expenses of
Administrative Agent and each Lender) incurred in connection with the
enforcement its rights or incurred during the existence of a Default in
connection with the protection if its rights (in any event, whether through
negotiations, legal proceedings, or otherwise) (A) in connection with this
Agreement, the Notes, the Guaranties and the other Loan Documents, including its
rights under this Section, following an Event of Default or (B) in connection
with the Loans made, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

Section 9.05 Binding Effect. This Agreement shall become effective when it shall
have been executed by Borrower, Administrative Agent and when Administrative
Agent shall have, as to each Lender, either received a counterpart hereof
executed by such Lender or been notified by such Lender that such Lender has
executed it and thereafter shall be binding upon and inure to the benefit of
Borrower, Administrative Agent and each Lender and their respective successors
and assigns, except that neither Borrower nor any other Loan Party shall have
the right to assign its rights or delegate its duties under this Agreement or
any interest in this Agreement without the prior written consent of each Lender.

Section 9.06 Lender Assignments and Participations.

(a) Assignments. With the prior written consent of Administrative Agent, any
Lender may assign to one or more Eligible Assignees all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitments, the Loans owing to it, the Obligations held by
it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of such Lender’s rights and obligations assigned
under this Agreement and shall be an equal percentage with respect to both its
obligations owing in respect of the Commitments and the related Loans, (ii) the
amount of the Commitments and Loans of such Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall be, if to an entity other than a Lender,
not less than $1,000,000 and shall be in integral multiples of $1,000,000 in
excess thereof, (iii) the parties to each such assignment shall execute and
deliver to Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance and (iv) each Eligible Assignee (other
than any Eligible Assignee of Administrative Agent) shall pay to Administrative
Agent a $3,500 administrative

 

76



--------------------------------------------------------------------------------

fee. Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least three (3) Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of such Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(b) Terms of Assignments. By executing and delivering an Assignment and
Acceptance, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, or sufficiency
of value of this Agreement or any other instrument or document furnished
pursuant hereto; (ii) such Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrower or
its Subsidiaries or the performance or observance by Borrower or its
Subsidiaries of any of their obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.05 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon Administrative Agent, such Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes Administrative Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to Administrative
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(c) The Register. Administrative Agent acting solely for this purposes as a
non-fiduciary agent of the Borrower shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitments of, and principal amount (and stated interest) of
the Loans owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Borrower, Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d) Procedures. Upon its receipt of an Assignment and Acceptance executed by a
Lender and an Eligible Assignee, Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of the
attached Exhibit A, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register, and (iii) give prompt notice
thereof to Borrower. Within five (5) Business Days after its receipt of such
notice, Borrower shall execute and deliver to Administrative Agent in exchange
for the surrendered Notes (A) if such Eligible Assignee has acquired a
Commitment and makes a request, a new Note to the order of such

 

77



--------------------------------------------------------------------------------

Eligible Assignee in an amount equal to the Commitment assumed by it pursuant to
such Assignment and Acceptance and (B) if such Lender has retained any
Commitment and makes a request, a new Note to the order of such Lender in an
amount equal to the Commitment retained by it hereunder. Such new Notes shall be
dated the effective date of such Assignment and Acceptance and shall otherwise
be in substantially the form of the attached Exhibit E.

(e) Participations. Each Lender may sell participations to one or more banks or
other financial institutions (or any other entity if an Event of Default has
occurred and is continuing) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Loans owing to it, and the Obligations held by
it); provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitments to Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Obligations for all purposes of this Agreement,
(iv) Borrower, Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (v) such Lender shall not require the
participant’s consent to any matter under this Agreement, except for any matter
set forth in the first proviso of Section 9.01. Borrower hereby agrees that
participants shall have the same rights under Sections 2.09, 2.10, 2.11(d), and
9.07 (subject to the requirements and limitations therein, including the
requirements under Section 2.11(g) (it being understood that the documentation
required under Section 2.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraphs (a) and (b) of this Section; provided that
such participant (A) agrees to be subject to the provisions of Section 2.13 as
if it were an assignee hereunder; and (B) shall not be entitled to receive any
greater payment under Sections 2.10 or 2.11(d), with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after such participant acquired the
applicable participation.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.07 Indemnification; Waiver.

 

78



--------------------------------------------------------------------------------

(a) INDEMNIFICATION. BORROWER SHALL INDEMNIFY ADMINISTRATIVE AGENT, THE LENDERS
AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AND AGENTS (EACH, AN “INDEMNIFIED PARTY”) FROM, AND DISCHARGE, RELEASE, AND HOLD
EACH INDEMNIFIED PARTY HARMLESS AGAINST, ANY AND ALL LOSSES, LIABILITIES,
CLAIMS, OR DAMAGES THAT ARE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH
INDEMNIFIED PARTY IN ANY WAY RELATING TO OR ARISING OUT OF THE NPI, THE
COLLATERAL, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY ACTION
TAKEN OR OMITTED BY ANY INDEMNIFIED PARTY UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (A) INCLUDING ANY SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSE
INCURRED BY REASON OF ANY SOLE OR CONCURRENT NEGLIGENCE OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES, (B) INCLUDING WITHOUT LIMITATION
ENVIRONMENTAL CLAIMS AND ANY LIABILITIES ARISING UNDER ENVIRONMENTAL LAW, AND
(C) INCLUDING WITHOUT LIMITATION ANY SUCH OTHER LOSSES, LIABILITIES, CLAIMS,
DAMAGES, OR EXPENSES RESULTING FROM ANY LITIGATION, LEGAL PROCEEDING OR OTHER
TYPE OF ACTION, REGARDLESS OF WHETHER ANY INDEMNIFIED PARTY IS PARTY TO SUCH
LITIGATION, LEGAL PROCEEDING OR OTHER ACTION, BUT IN EACH CASE EXCLUDING ANY
SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES INCURRED BY REASON OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE
JUDGMENT. In the case of an investigation, litigation or proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by Borrower, any
Specified Party, or any Subsidiary or Affiliate thereof, any equityholder or
creditor thereof, or an Indemnified Party. Parent and Borrower hereby also
agrees that no Indemnified Party will have any liability (whether direct or
indirect, in contract or tort, or otherwise) to Borrower, any Specified Party,
any Subsidiary or Affiliate thereof, or any equity holder or creditor thereof
arising out of, related to or in connection with any aspect of the transactions
contemplated hereby, except to the extent such liability is determined in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s own gross negligence or willful
misconduct. THE FOREGOING INDEMNITY AND HOLD HARMLESS SHALL NOT APPLY TO ANY
CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES THAT ARE INCURRED BY OR
ASSERTED OR AWARDED AGAINST ANY INDEMNITEE DIRECTLY FOR, OR AS A DIRECT
CONSEQUENCE OF, SUCH INDEMNITEE BEING A DEFAULTING LENDER, WHETHER ASSERTED BY
BORROWER, ANY GUARANTOR, OR ADMINISTRATIVE AGENT. Neither Parent nor Borrower
shall, and shall not permit any of their respective Subsidiaries that are
Specified Parties or Loan Parties to, without the prior written consent of each
Indemnified Party affected thereby (which consent will not be unreasonably
withheld, delayed, denied, or conditioned), settle any threatened or pending
claim or action that would give rise to the right of any Indemnified Party to
claim indemnification hereunder unless such settlement (a) includes a full and
unconditional release of all liabilities arising out of such claim or action
against such Indemnified Party and (b) does not include any statement as to or
an admission of fault, culpability or failure to act by or on behalf of any
Indemnified Party. All amounts due under this Section 9.07(a) shall be payable
not later than ten (10) Business Days after written demand therefor.

 

79



--------------------------------------------------------------------------------

(b) Waiver of Damages. No Indemnified Party will be liable to Borrower, any
Subsidiary or Affiliate thereof, any equity holder or creditor thereof or any
other Person for any indirect, consequential or punitive damages that may be
alleged as a result of this Agreement, any other Loan Documents, or any element
of the transactions contemplated hereby or thereby, including the Transactions.
To the fullest extent permitted by applicable law, Borrower shall not assert,
and hereby waives, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. Absent gross negligence or willful
misconduct, no Indemnified Party referred to in subsection (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

Section 9.08 Confidentiality. Administrative Agent and each Lender (each a
“Lending Party”) agree to keep confidential any information furnished or made
available to it by Borrower or any Subsidiary pursuant to this Agreement or any
other Loan Document and identified by Borrower or any Subsidiary as proprietary
or confidential; provided that nothing herein shall prevent any Lending Party
from disclosing such information (a) to any other Lending Party or any Affiliate
of any Lending Party, or any officer, director, employee, agent, or advisor of
any Lending Party or Affiliate of any Lending Party solely for purposes of
administering, negotiating, considering, processing, implementing, syndicating,
assigning, or evaluating the credit facilities provided herein and the
transactions contemplated hereby, (b) to any other Person if directly incidental
to the administration of the credit facilities provided herein, (c) as required
by any Legal Requirement, (d) upon the order of any court or administrative
agency, (e) as may be required by any regulatory agency or authority or in
connection with any pledge or assignment pursuant to Section 9.06(f), (f) that
is or becomes available to the public or that is or becomes available to any
Lending Party other than as a result of a disclosure by any Lending Party or
officer, director, employee, agent, advisor or Affiliate of any Lender Party
prohibited by this Agreement, (g) to the extent necessary in connection with any
litigation relating to this Agreement or any other Loan Document to which such
Lending Party or any of its Affiliates may be a party, (h) to the extent
necessary in connection with the exercise of any right or remedy under this
Agreement or any other Loan Document, and (i) to any actual or proposed
participant or assignee, in each case, subject to provisions similar to those
contained in this Section 9.08. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, nothing in this Agreement shall (i) restrict any Lending Party
from providing information to any regulatory or governmental authorities,
including the Federal Reserve Board and its supervisory staff; (ii) require or
permit any Lending Party to disclose to Borrower or any Affiliate thereof that
any information will be or was provided to the Federal Reserve Board or any of
its supervisory staff; or (iii) require or permit any Lending Party to inform
Borrower or any Affiliate thereof of a current or upcoming Federal Reserve Board
examination or any nonpublic Federal Reserve Board supervisory initiative or
action.

Section 9.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 9.10 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based

 

80



--------------------------------------------------------------------------------

recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws similar to the Uniform Electronic
Transactions Act.

Section 9.11 Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Loan Documents, the making of the Loans and any investigation
made by or on behalf of the Lenders, none of which investigations shall diminish
any Lender’s right to rely on such representations and warranties. All
obligations of Borrower provided for in Sections 2.09, 2.10, 2.11(c), 9.04, and
9.07 and all of the obligations of the Lenders in Section 8.05, together with
the provisions in Sections 9.13, 9.14 and 9.17, shall survive any termination of
this Agreement and repayment in full of the Obligations.

Section 9.12 Severability. In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.13 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
OTHERWISE EXPRESSLY PROVIDED THEREIN) SHALL BE DEEMED A CONTRACT UNDER, AND
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

Section 9.14 SUBMISSION TO JURISDICTION; WAIVER OF VENUE. THE PARTIES HERETO
HEREBY AGREE THAT ANY SUIT OR PROCEEDING ARISING IN RESPECT OF THIS AGREEMENT,
OR ANY OF THE MATTERS CONTEMPLATED HEREBY OR THEREBY WILL BE TRIED IN THE U.S.
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR, IF SUCH COURT DOES NOT
HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY OF NEW
YORK, NEW YORK, AND THE PARTIES HERETO HEREBY AGREE TO SUBMIT TO THE
JURISDICTION OF, AND VENUE IN, SUCH COURT. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY APPLICABLE LAW. THE PARTIES HERETO HEREBY AGREE THAT SERVICE
OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO THE
APPLICABLE PARTIES WILL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PARTY FOR
ANY ACTION OR PROCEEDING RELATING TO ANY SUCH DISPUTE. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENT, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN THIS SECTION 9.14. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENT, THE DEFENSE OF ANY INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Section 9.15 Usury Not Intended. It is the intent of each Loan Party and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Loans of each Lender including such
applicable laws of the State of New York, if any, and the United States of
America from time to time in effect. In furtherance thereof, the Lenders and the
Loan Parties stipulate and agree

 

81



--------------------------------------------------------------------------------

that none of the terms and provisions contained in this Agreement or the other
Loan Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Rate and that for purposes of this Agreement “interest”
shall include the aggregate of all charges which constitute interest under such
laws that are contracted for, charged or received under this Agreement; and in
the event that, notwithstanding the foregoing, under any circumstances the
aggregate amounts taken, reserved, charged, received or paid on the Loans,
include amounts which by applicable law are deemed interest which would exceed
the Maximum Rate, then such excess shall be deemed to be a mistake and each
Lender receiving same shall credit the same on the principal of its Obligations
(or if such Obligations shall have been paid in full, refund said excess to
Borrower). In the event that the maturity of the Obligations are accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Obligations (or, if the applicable Obligations shall have been paid
in full, refunded to Borrower of such interest). In determining whether or not
the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Loan Parties and the Lenders shall to the maximum extent
permitted under applicable law amortize, prorate, allocate and spread in equal
parts during the period of the full stated term of the Obligations all amounts
considered to be interest under applicable law at any time contracted for,
charged, received or reserved in connection with the Obligations. The provisions
of this Section shall control over all other provisions of this Agreement or the
other Loan Documents which may be in apparent conflict herewith.

Section 9.16 Usury Recapture. In the event the rate of interest chargeable under
this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Loans, the total amount of interest paid or
accrued under the terms of this Agreement and the Loans is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then
Borrower shall, to the extent permitted by applicable law, pay Administrative
Agent for the account of the Lenders an amount equal to the difference between
(a) the lesser of (i) the amount of interest which would have been charged on
its Loans if the Maximum Rate had, at all times, been in effect and (ii) the
amount of interest which would have accrued on its Loans if the rates of
interest set forth in this Agreement had at all times been in effect and (b) the
amount of interest actually paid under this Agreement on its Loans. In the event
the Lenders ever receive, collect or apply as interest any sum in excess of the
Maximum Rate, such excess amount shall, to the extent permitted by law, be
applied to the reduction of the principal balance of the Loans, and if no such
principal is then outstanding, such excess or part thereof remaining shall be
paid to Borrower.

Section 9.17 WAIVER OF JURY TRIAL. BORROWER, THE LENDERS AND ADMINISTRATIVE
AGENT HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND HAVE CONSULTED
WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY AND IN RESPECT OF ANY COUNTERCLAIM RELATED TO ANY OF THE FOREGOING.

 

82



--------------------------------------------------------------------------------

Section 9.18 USA Patriot Act. Each Lender that is subject to the Patriot Act and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Patriot Act.

Section 9.19 Waiver.

(a) Borrower hereby expressly waives: (i) notice of the Lenders’ acceptance of
this Agreement; (ii) notice of the existence or creation or non-payment of all
or any of the Obligations other than notices expressly provided for in this
Agreement; (iii) presentment, demand, notice of dishonor, protest, and all other
notices whatsoever other than notices expressly provided for in this Agreement;
(iv) any claim or defense based on an election of remedies; and (v) all
diligence in collection or protection of or realization upon the Obligations or
any part thereof, any obligation hereunder, or any security for or guaranty of
any of the foregoing.

(b) No delay on any of Administrative Agent’s or the Lenders’ part in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by Administrative Agent or any of the Lenders of any right
or remedy shall preclude other or further exercise thereof or the exercise of
any other right or remedy. No action of Administrative Agent or any of the
Lenders permitted hereunder shall in any way affect or impair any such Lenders’
rights or Borrower’s obligations under this Agreement.

(c) Notwithstanding anything to the contrary contained herein, it is the
intention of Borrower, Administrative Agent and the Lenders that the amount of
the Borrower’s obligations hereunder shall be in, but not in excess of, the
maximum amount thereof not subject to avoidance or recovery by operation of
applicable law governing bankruptcy, reorganization, arrangement, adjustment of
debts, relief of debtors, dissolution, insolvency, fraudulent transfers or
conveyances or other similar laws (collectively, “Applicable Insolvency Laws”).
To that end, but only in the event and to the extent that Borrower’s obligations
hereunder or any payment made pursuant thereto would, but for the operation of
the preceding sentence, be subject to avoidance or recovery under Applicable
Insolvency Laws, the amount of Borrower’s obligations hereunder shall be limited
to the largest amount which, after giving effect thereto, would not, under
Applicable Insolvency Laws, render Borrower’s respective obligations hereunder
unenforceable or avoidable or subject to recovery under Applicable Insolvency
Laws. To the extent any payment actually made hereunder exceeds the limitation
contained in this Section 9.20(c), then the amount of such excess shall, from
and after the time of payment by Borrower, be reimbursed by the Lenders upon
demand by Borrower. The foregoing provision is intended solely to preserve the
rights of Administrative Agent and the Lenders hereunder against Borrower to the
maximum extent permitted by Applicable Insolvency Laws and neither Borrower nor
any Guarantor nor any other Person shall have any right or claim under this
Section 9.20(c) that would not otherwise be available under Applicable
Insolvency Laws.

Section 9.20 Restatement. The parties hereto agree that this Agreement amends
and restates the Existing Facility in its entirety but does not novate or
discharge the Existing Obligations or obligations outstanding under the Existing
Facility. The parties hereto acknowledge and agree that, from and after the
Closing Date, (a) this Agreement and the Loan Documents shall replace the
Existing Facility and the “Assigned Interests” (as defined in the Assignment) in
their entirety and (b) this Agreement and the Loan Documents shall be the only
operative agreements in effect with respect to the Existing Obligations and
other obligations thereunder or in connection therewith.

 

83



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank. Signature pages follow.]

 

84



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER:

 

AMERICAN SHALE DEVELOPMENT, INC.

 

By:

 

 

  Name:   Title:

ACKNOWLEDGED and AGREED as of the date first above written, with respect to the
provisions of Article IV, Article V, Article VI and Article VII as applicable to
the undersigned Specified Parties.

 

SPECIFIED PARTIES:

 

TRANS ENERGY, INC.

 

By:

 

 

  John G. Corp  

President

 

PRIMA OIL COMPANY, INC.

 

By:

 

 

  John G. Corp   President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

MORGAN STANLEY CAPITAL GROUP INC.

 

By:

 

 

 

Name:

 

Title:

 

LENDER:

 

MORGAN STANLEY CAPITAL GROUP INC.

 

By:

 

 

 

Name:

 

Title:

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE INFORMATION FOR BORROWER, ADMINISTRATIVE AGENT, AND LENDERS

Administrative Agent:

Morgan Stanley Capital Group Inc.

2000 Westchester Avenue, 1st Floor

Purchase, NY 10577

Attention: David Lazarus

Telephone: (914) 225-1474

With a copy to:

Morgan Stanley Capital Group Inc.

2000 Westchester Avenue, 1st Floor

Purchase, NY 10577

Attention: Philip Levy

Telephone: (914) 225-1403

Borrower:

American Shale Development, Inc.

P.O. Box 393 – 210 Second Street

St. Marys, WV 26170

Telephone: (304) 684-7053

Fax: (304) 684-3658

Lenders:

Each to its address (or facsimile number) set forth in its Administrative
Questionnaire.

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

COMMITMENTS; PRO RATA SHARE

Each of the Commitments set forth herein is governed by the terms of the Credit
Agreement, which provides for, among other things, limitations which may
restrict Borrower’s ability to request (and the Lenders’ obligation to provide)
Loans to a maximum amount which is less than the Commitments set forth in this
Schedule II. Each Lender’s Pro Rata Share thereof set forth below are subject
to, and governed by, the terms of the Credit Agreement, including, but not
limited to, any increases, decreases, terminations, and assignments thereof.

 

LENDERS    TRANCHE A
COMMITMENT
AMOUNTS    PERCENTAGE
OF TOTAL

MORGAN STANLEY CAPITAL GROUP INC.

   $102,500,000.00    100%

                                                             TOTAL

   $102,500,000.00    100%

 

LENDERS   

TRANCHE B

COMMITMENT
AMOUNTS

   PERCENTAGE
OF TOTAL

MORGAN STANLEY CAPITAL GROUP INC.

   $47,500,000.00    100%

                                                             TOTAL

   $47,500,000.00    100%

 

LENDERS   

TRANCHE C

COMMITMENT
AMOUNTS

   PERCENTAGE
OF TOTAL

MORGAN STANLEY CAPITAL GROUP INC.

   $0.00    100%

                                                             TOTAL

   $0.00    100%

Schedule II

 